                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     STEPHEN HADLEY,                                   Case No. 16-CV-04955-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART DEFENDANT’S
                                  14             v.                                        MOTION FOR PARTIAL SUMMARY
                                                                                           JUDGMENT; GRANTING
                                  15     KELLOGG SALES COMPANY,                            PLAINTIFF’S MOTION FOR PARTIAL
                                                                                           SUMMARY JUDGMENT; AND ORDER
                                  16                    Defendant.                         RE: PARTIES’ MOTIONS TO STRIKE
                                  17
                                                                                           Re: Dkt. Nos. 256, 257, 258, 259, 270, 271,
                                  18                                                       272, 273

                                  19          Plaintiff Stephen Hadley (“Plaintiff”) brings the instant class action against Defendant
                                  20   Kellogg Sales Company (“Kellogg”) for allegedly misleading statements on Kellogg’s food
                                  21   product packaging. Before the Court are the parties’ partial motions for summary judgment and
                                  22   six motions to strike expert reports and expert testimony. Having considered the parties’ briefing,
                                  23   the relevant law, and the record in this case, the Court GRANTS IN PART and DENIES IN PART
                                  24   Kellogg’s motion for partial summary judgment. The Court GRANTS Plaintiff’s motion for
                                  25   partial summary judgment.
                                  26          The Court DENIES Kellogg’s motion to strike the testimony of Dr. Robert Lustig;
                                  27                                               1
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Kellogg’s motion to strike the testimony of Bruce Silverman; Kellogg’s motion to strike the

                                   2   testimony of Colin Weir; and Plaintiff’s motion to strike portions of the expert report of Dr. Itamar

                                   3   Simonson. The Court GRANTS Plaintiff’s motion to strike the expert reports of Neal D. Fortin,

                                   4   J.D., and Ricardo Carvajal, J.D. The Court GRANTS IN PART AND DENIES IN PART

                                   5   Plaintiff’s motion to strike portions of the expert reports of Ronald T. Wilcox, Ph.D., James Rippe,

                                   6   M.D., and to partially exclude the testimony of Dr. Itamar Simonson.

                                   7   I.     BACKGROUND
                                   8              Factual Background

                                   9          Kellogg is a “multi-billion dollar food company that manufactures, markets, and sells a

                                  10   wide variety of cereals and bars, among other foods.” ECF No. 62 (“SAC”) ¶ 108. Plaintiff alleges

                                  11   that Kellogg has “positioned itself in the market as a purportedly ‘healthy’ brand of processed

                                  12   food, by using various labeling statements to suggest its foods, especially its cereals and bars, are
Northern District of California
 United States District Court




                                  13   healthy choices.” Id. ¶ 112.

                                  14          Plaintiff “has been a frequent cereal eater for many years.” Id. ¶ 249. Over the past several

                                  15   years, Plaintiff has purchased Kellogg’s breakfast cereals and cereal bars. Id. ¶ 250–51. During

                                  16   that time period, Plaintiff allegedly “tried to choose healthy options, and has been willing to pay

                                  17   more for cereals he believes are healthy.” Id. ¶ 249.

                                  18          This case concerns statements on the packaging for breakfast cereals and cereal bars sold

                                  19   by Kellogg that indicate that Kellogg’s products are healthy when excess added sugar allegedly

                                  20   causes those products to be unhealthy. Plaintiff alleges that several of Kellogg’s product lines are

                                  21   sold with misleading packaging. See SAC ¶¶ 120–85. Three of Kellogg’s products are relevant to

                                  22   the instant order: (1) Kellogg’s Raisin Bran cereal; (2) Kellogg’s Raisin Bran Crunch cereal; and

                                  23   (3) Kellogg’s Smart Start—Original Antioxidants cereal. See id.; ECF No. 256 at 1; ECF No. 273

                                  24   at 1. Specifically, the parties’ motions for partial summary judgment concern the following

                                  25   statements found on those three products:

                                  26              •   “Heart Healthy”;

                                  27                                                     2
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1              •     “+ Heart Health + / Kellogg’s Raisin Bran / With crispy bran flakes made from

                                   2                    whole grain wheat, all three varieties of Kellogg’s Raisin Bran are good sources of

                                   3                    fiber”; and

                                   4              •     “Heart Healthy / Whole grains can help support a healthy lifestyle.”

                                   5   ECF No. 256 at 1; ECF No. 273 at 1.

                                   6              Pending Motions
                                   7          1. Kellogg’s Motion for Partial Summary Judgment and Motions to Strike

                                   8          On May 24, 2019, Kellogg filed its instant motion for partial summary judgment. ECF No.

                                   9   246 (“Kellogg MSJ”). On June 14, 2019, Plaintiff filed his opposition. ECF No. 282 (“Plt.

                                  10   Opp’n”). On June 21, 2019, Kellogg filed its reply. ECF No. 290 (“Kellogg Reply”).

                                  11          On May 24, 2019, Kellogg filed motions to: (1) strike the testimony of Dr. Robert Lustig,

                                  12   ECF No. 257; (2) strike the testimony of Bruce Silverman, ECF No. 258; and (3) strike the
Northern District of California
 United States District Court




                                  13   testimony of Colin Weir, ECF No. 259. On June 14, 2019, Plaintiff filed oppositions to Kellogg’s

                                  14   motions to strike. ECF Nos. 283, 284, 285.

                                  15          2. Plaintiff’s Motion for Partial Summary Judgment and Motions to Strike

                                  16          On May 24, 2019, Plaintiff filed his instant motion for partial summary judgment. ECF

                                  17   No. 272 (“Plt. MSJ”). On June 14, 2019, Kellogg filed its opposition. ECF No. 278 (“Kellogg

                                  18   Opp’n”). On June 21, 2019, Plaintiff filed his reply. ECF No. 289 (“Plt. Reply”).

                                  19          On May 24, 2019, Plaintiff filed motions to: (1) strike the expert reports of Neal D. Fortin,

                                  20   J.D., and Ricardo Carvajal, J.D., ECF No. 270; (2) strike portions of the expert reports of Ronald

                                  21   T. Wilcox, Ph.D., James Rippe, M.D., and to partially exclude the testimony of Dr. Itamar

                                  22   Simonson, ECF No. 271; and (3) strike portions of the expert report of Dr. Itamar Simonson, ECF

                                  23   No. 272. On June 14, 2019, Kellogg filed oppositions to Plaintiff’s motions to strike. ECF Nos.

                                  24   279, 280, 281.

                                  25          3. Kellogg’s Motion to Decertify

                                  26              a. Plaintiff’s Motion for Class Certification

                                  27                                                      3
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1          On April 30, 2018, Plaintiff filed a motion for class certification. ECF No. 129. Kellogg

                                   2   filed an opposition on June 11, 2018, ECF No. 159, and Plaintiff filed a reply on July 2, 2018.

                                   3   ECF No. 194. On August 17, 2018, the Court granted in part and denied in part Plaintiff’s motion

                                   4   for class certification. ECF No. 208. In particular, the Court certified the following Federal Rule of

                                   5   Civil Procedure 23(b)(3) class, which is composed of three subclasses:

                                   6          All persons in California who, on or after August 29, 2012, purchased for household
                                   7          use and not for resale or distribution:

                                   8          Raisin Bran Subclass: Kellogg’s Raisin Bran (including Omega-3) or Kellogg’s
                                              Raisin Bran Crunch Cereals in a 13.7 oz., 14.3 oz., 18.2 oz., 18.7 oz., 23.5 oz., 24.8
                                   9          oz., 29 oz., 30.3 oz., 43.3 oz., 56.6 oz., or 76.5 oz. package stating “heart healthy.”
                                  10
                                              Smart Start Subclass: Kellogg’s Smart Start Original Antioxidants cereal in a 17.3
                                  11          oz. package.

                                  12          Frosted Mini-Wheats Subclass: Kellogg’s Frosted Mini-Wheats Bite Size
Northern District of California
 United States District Court




                                              (Original, Maple Brown Sugar, Strawberry, or Blueberry varieties), Big Bites
                                  13          (Original variety), Little Bites (Chocolate or Cinnamon Roll varieties), or Touch of
                                              Fruit in the Middle (Mixed Berry and Raspberry varieties) cereals in a 15.2 oz., 15.5
                                  14
                                              oz., 15.8 oz., 16.5 oz., 18 oz., 21 oz., or 24 oz. package.
                                  15   Id.
                                  16              b. 23(f) Petitions and Stay
                                  17          On August 31, 2018, both parties filed Federal Rule of Civil Procedure 23(f) petitions for
                                  18   Ninth Circuit review of this Court’s August 17, 2018 class certification order. See ECF Nos. 218,
                                  19   216, 217. Thus, on October 5, 2018, the Court stayed the case pending any Ninth Circuit ruling on
                                  20   the two 23(f) petitions. ECF No. 235.
                                  21          On November 11, 2018, the parties filed a statement informing the Court that the Ninth
                                  22   Circuit denied both Rule 23(f) petitions. ECF No. 237. The Clerk set a case management
                                  23   conference for January 16, 2019. The parties then made multiple representations that they were
                                  24   settling and requested three extensions of the case management conference, which the Court
                                  25   granted. See ECF No. 246. On March 8, 2019, the Court lifted the stay, id., and on March 13,
                                  26   2019, the Court held a case management conference, ECF No. 248.
                                  27                                                 4
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                                  c. Motion to Decertify
                                   1
                                              On May 24, 2019, Kellogg filed a motion to decertify the class. ECF No. 262. Plaintiff
                                   2
                                       opposed on June 14, 2019. ECF No. 286. Kellogg replied on June 28, 2019. ECF No. 292.
                                   3
                                       Kellogg’s motion to decertify is currently set for hearing on September 26, 2019.
                                   4
                                              4. Plaintiff’s Motion for Civil Contempt
                                   5
                                              On June 14, 2019, Plaintiff filed a motion for civil contempt against Kellogg. ECF No.
                                   6
                                       288. Kellogg opposed on June 28, 2019. ECF No. 293. Plaintiff replied on July 3, 2019. ECF No.
                                   7
                                       295. Plaintiff’s motion for civil contempt is currently set for hearing on October 3, 2019.
                                   8
                                       II.    LEGAL STANDARD
                                   9
                                              Summary judgment is proper where the pleadings, discovery, and affidavits show that
                                  10
                                       there is “no genuine dispute as to any material fact and [that] the movant is entitled to judgment as
                                  11
                                       a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of
                                  12
Northern District of California
 United States District Court




                                       the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material
                                  13
                                       fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the
                                  14
                                       nonmoving party. See id.
                                  15
                                              The party moving for summary judgment bears the initial burden of identifying those
                                  16
                                       portions of the pleadings, discovery and affidavits that demonstrate the absence of a genuine issue
                                  17
                                       of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets
                                  18
                                       its initial burden, the nonmoving party must go beyond the pleadings and, by its own affidavits or
                                  19
                                       discovery, “set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P.
                                  20
                                       56(e). If the nonmoving party fails to make this showing, “the moving party is entitled to
                                  21
                                       judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.
                                  22
                                              At the summary judgment stage, the Court must view the evidence in the light most
                                  23
                                       favorable to the nonmoving party: if evidence produced by the moving party conflicts with
                                  24
                                       evidence produced by the nonmoving party, the judge must assume the truth of the evidence set
                                  25
                                       forth by the nonmoving party with respect to that fact. See Leslie v. Grupo ICA, 198 F.3d 1152,
                                  26
                                  27                                                       5
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   1158 (9th Cir. 1999).

                                   2   III.   DISCUSSION
                                   3          Both Kellogg and Plaintiff move for partial summary judgment. See Kellogg MSJ; Plt.

                                   4   MSJ. The parties also filed six motions to strike. The Court addresses Kellogg’s motion for partial

                                   5   summary judgment first and Plaintiff’s motion for partial summary judgment second. Third, the

                                   6   Court addresses the parties’ six motions to strike.

                                   7              Kellogg’s Motion for Partial Summary Judgment
                                   8          Kellogg’s motion for partial summary judgment concerns two arguments by Kellogg: (1)

                                   9   that any of Plaintiff’s claims arising out of the labeling statements “Heart Healthy” or “+ Heart

                                  10   Health +” are preempted by federal law; and (2) that Plaintiff is not entitled to punitive damages in

                                  11   connection with Plaintiff’s claim under the CLRA. See Kellogg MSJ. The Court discusses each

                                  12   argument in turn.
Northern District of California
 United States District Court




                                  13          1. Preemption
                                  14          Kellogg first argues that any of Plaintiff’s claims arising out of the labeling statements

                                  15   “Heart Healthy” or “+ Heart Health +” are preempted by federal law. Kellogg MSJ at 6–18. The

                                  16   Court need not address the merits of Kellogg’s argument because the Court previously dismissed

                                  17   Kellogg’s preemption defense with prejudice. Further, Kellogg’s belated assertion of a new

                                  18   preemption defense based on a regulation that Kellogg cited for the first time at summary

                                  19   judgment would prejudice Plaintiff. Below the Court first discusses the procedural history of this

                                  20   case with respect to Kellogg’s preemption defense, including the Court’s order dismissing the

                                  21   preemption defense with prejudice. Second, the Court considers––and rejects––Kellogg’s

                                  22   argument that the Court should nonetheless consider Kellogg’s preemption argument in Kellogg’s

                                  23   instant motion for partial summary judgment.

                                  24                  a. The Court Dismissed Kellogg’s Preemption Defense with Prejudice
                                  25          In the paragraphs that follow, the Court discusses the procedural history of this case with

                                  26   respect to Kellogg’s preemption defense.

                                  27                                                     6
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                                      i. Plaintiff Files the Instant Lawsuit
                                   1
                                              Plaintiff first filed this lawsuit on August 29, 2016, and alleged that the “heart healthy”
                                   2
                                       statements on Kellogg’s Raisin Bran and Smart Start cereals are misleading or in violation of Food
                                   3
                                       and Drug Administration (“FDA”) regulations. ECF No. 1.
                                   4
                                                      ii. Kellogg’s First Preemption Defense as Stated in Kellogg’s Motion to
                                   5                       Dismiss the Original Complaint
                                   6          On October 31, 2016, Kellogg moved to dismiss the original complaint. ECF No. 22.
                                   7   Among other things, Kellogg argued that Plaintiff’s claims are preempted. Id. at 14. However,
                                   8   Kellogg’s preemption argument was very general and vague and failed to specify what regulations
                                   9   apply or how the claims comply with those regulations. Indeed, Kellogg’s preemption argument
                                  10   was simply: “Plaintiff’s claims based on nutrient claims (such as ‘Heart Healthy,’ ‘Made with
                                  11   Real Fruit,’ and ‘No High Fructose Corn Syrup’) and health claims (such as ‘diets low in saturated
                                  12   fat and cholesterol may reduce the risk of heart disease’) are [ ] expressly preempted.” Id.
Northern District of California
 United States District Court




                                  13          In lieu of filing an opposition to Kellogg’s motion to dismiss the original complaint,
                                  14   Plaintiff filed a First Amended Complaint on November 14, 2016. ECF No. 27 (“FAC”). Thus, on
                                  15   November 15, 2016, the Court denied as moot Kellogg’s motion to dismiss the original complaint.
                                  16   ECF No. 31.
                                  17          Plaintiff’s FAC alleged five causes of action including (1) violation of the California False
                                  18   Advertising Law (“FAL”), (2) violation of the California Consumers Legal Remedies Act
                                  19   (“CLRA”), (3) violation of the California Unfair Competition Law (“UCL”) under the fraudulent,
                                  20   unfair, and unlawful prongs, (4) breach of express warranty, and (5) breach of the implied
                                  21   warranty of merchantability. Id.
                                  22                  iii. Kellogg’s Second Preemption Defense as Stated in Kellogg’s Motion to
                                                           Dismiss the First Amended Complaint
                                  23
                                              On December 8, 2016, Kellogg filed its motion to dismiss the FAC. ECF No. 44. Among
                                  24
                                       other things, Kellogg reasserted the same deficient preemption argument. Id. at 15. Again,
                                  25
                                       Kellogg’s preemption argument was simply: “Plaintiff’s claims based on nutrient claims (such as
                                  26
                                  27                                                     7
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   ‘Heart Healthy,’ ‘Made with Real Fruit,’ and ‘No High Fructose Corn Syrup’) and health claims

                                   2   (such as ‘diets low in saturated fat and cholesterol may reduce the risk of heart disease’) are [ ]

                                   3   expressly preempted.” Id. Thus, Kellogg’s preemption argument was still very general and vague

                                   4   and failed to specify what regulations apply or how the claims comply with those regulations.

                                   5           On January 5, 2017, Plaintiff filed an opposition, and argued that despite Kellogg’s burden

                                   6   of establishing that its affirmative defense of preemption applies, “Kellogg never identifie[d]

                                   7   which portions of the claims it believes are preempted, what regulations apply, or how the claims

                                   8   comply with those regulations.” ECF No. 49 at 21.

                                   9           Kellogg’s January 19, 2017 reply cited for the first time 21 C.F.R. § 101.77 and argued for

                                  10   the first time that Kellogg’s health claims comply with that regulation. ECF No. 50 at 9. Kellogg

                                  11   also argued that “heart healthy” is “plainly a health claim because it characterizes a relationship

                                  12   between the ingestion of a Breakfast Product and heart health.” Id. at 13.
Northern District of California
 United States District Court




                                  13           The Court’s 41-page March 21, 2017 order on Kellogg’s motion to dismiss the FAC put

                                  14   Kellogg on notice that Kellogg’s preemption argument was deficient. Specifically, the Court

                                  15   found that Kellogg’s preemption argument failed because Kellogg did not satisfy its burden of

                                  16   persuasion to state how the wording of Kellogg’s claims is similar to 21 C.F.R. § 101.77. ECF No.

                                  17   56 at n.6. However, the Court was not even required to address Kellogg’s 21 C.F.R. § 101.77

                                  18   preemption argument because Kellogg raised this argument for the first time in its reply brief. Id.

                                  19   at 24. Pursuant to Ninth Circuit law, the Court is not required to address arguments raised for the

                                  20   first time in a reply brief because “arguments raised for the first time in reply briefs are waived.”

                                  21   In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1035 (N.D. Cal. Aug. 12, 2014); Nevada v. Watkins,

                                  22   914 F.2d 1545, 1560 (9th Cir. 1990) (parties “cannot raise a new issue for the first time in their

                                  23   reply briefs”).

                                  24                     iv. Kellogg’s Third Preemption Defense as Stated in Kellogg’s Motion to
                                                             Dismiss the Second Amended Complaint
                                  25
                                               On April 5, 2017, Plaintiff filed a Second Amended Complaint (“SAC”). See SAC.
                                  26
                                  27                                                      8
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Plaintiff’s SAC alleges five causes of action, including (1) violation of the FAL; (2) violation of

                                   2   the CLRA; (3) violation of the UCL under the fraudulent, unfair, and unlawful prongs; (4) breach

                                   3   of express warranty; and (5) breach of the implied warranty of merchantability. Id.

                                   4          On April 19, 2017, Kellogg filed a motion to dismiss the SAC. ECF No. 63. Kellogg

                                   5   reasserted the identical deficient preemption argument from its motion to dismiss the original

                                   6   complaint and motion to dismiss the FAC. Compare ECF No. 44 at 15–18, with ECF No. 63 at

                                   7   18–21. For the third time, Kellogg’s preemption argument was simply: “Plaintiff’s claims based

                                   8   on nutrient claims (such as ‘Heart Healthy,’ ‘Made with Real Fruit,’ and ‘No High Fructose Corn

                                   9   Syrup’) and health claims (such as ‘diets low in saturated fat and cholesterol may reduce the risk

                                  10   of heart disease’) are [ ] expressly preempted.” ECF No. 63 at 18. Indeed, Kellogg did not even re-

                                  11   raise 21 C.F.R. § 101.77. Id. Thus, for the third time, Kellogg’s preemption argument was very

                                  12   general and vague and failed to specify what regulations apply or how the claims comply with
Northern District of California
 United States District Court




                                  13   those regulations.

                                  14          In his opposition, filed May 3, 2017, Plaintiff again noted the deficiency in Kellogg’s

                                  15   argument: “But Kellogg does not even attempt to show that the statements . . . are nutrient content

                                  16   or health claims, failing to explain why the statements conform with, or even to identify applicable

                                  17   regulations. Accordingly, it would be inappropriate to find any claims preempted now.” ECF No.

                                  18   65 at 15.

                                  19          Kellogg’s May 10, 2017 reply did not identify any regulations or explain why Kellogg’s

                                  20   statements are authorized by any FDA regulations. See generally ECF No. 66. Kellogg merely

                                  21   stated that “heart healthy” is “plainly a health claim because it characterizes a relationship between

                                  22   the ingestion of a Breakfast Product and cardiovascular health.” Id. at 13.

                                  23          On August 10, 2017, the Court granted in part and denied in part Kellogg’s motion to

                                  24   dismiss the SAC, in a 64-page opinion. ECF No. 76. In the Court’s order, as to Kellogg’s

                                  25   preemption argument, the Court noted that to determine whether all of Kellogg’s heart healthy

                                  26   statements were preempted, the Court would have to first to determine whether each of the heart

                                  27                                                     9
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   healthy statements were “health claims” pursuant to 21 C.F.R. § 101.14(a)(1). Id. at 27–28.

                                   2   However, the Court explained that it “need not rule definitively as to” whether all of Kellogg’s

                                   3   heart healthy statements were “health claims” because Kellogg had failed to show that any of the

                                   4   “heart healthy statements are authorized by the FDA regulations.” Id. at 28. Moreover, the Court

                                   5   noted that Kellogg had not even “argue[d] that the heart healthy statements on [Kellogg’s]

                                   6   packaging are in compliance with FDA regulations.” Id. at 29. Accordingly, the Court concluded

                                   7   that Kellogg had “not satisfied its burden of demonstrating preemption.” Id.

                                   8                  v. Kellogg’s Fourth Preemption Defense as Stated in Kellogg’s 149 Day Late
                                                          Answer
                                   9
                                              Kellogg’s answer was due on August 24, 2017, but Kellogg defaulted on this deadline.
                                  10
                                              On December 31, 2017, the Special Master, Judge Victor B. Kenton, requested a copy of
                                  11
                                       the operative complaint and answer. ECF No. 111-1, Ex. 2 at 2. On January 2, 2018, Kellogg told
                                  12
Northern District of California




                                       Plaintiff it was “working on the [a]nswer now.” Id. at 1. On January 5, 2018, Kellogg said the
 United States District Court




                                  13
                                       answer was “coming.” Id. ¶ 4. Nonetheless, two weeks later, Kellogg still had not answered.
                                  14
                                       Therefore, on January 19, 2018, at 12:16 p.m., Plaintiff advised he would seek entry of default, id.
                                  15
                                       at Ex. 3. Kellogg then filed its answer two hours later, on January 19, 2018, at 2:11 p.m. See ECF
                                  16
                                       No. 110 (“Answer”). However, despite the answer being 149 days or five months late, Kellogg did
                                  17
                                       not first seek leave as required by the Federal and Local Rules. See Fed. R. Civ. P. 6(b)(1)(B);
                                  18
                                       Civil L.R. 6-3(a).
                                  19
                                              Kellogg’s answer raised several defenses, including a preemption defense. See Answer.
                                  20
                                       Specifically, Kellogg’s preemption defense consisted of only the following two sentences:
                                  21
                                       “Plaintiff’s claims are preempted in whole or in part under the federal Nutrition Labeling and
                                  22
                                       Education Act, 21 U.S.C. § 341 et seq. Because the Complaint seeks to impose labeling
                                  23
                                       requirements different than those required under the NLEA, Plaintiffs’ claims are preempted.” Id.
                                  24
                                       at 128. Thus, Kellogg’s preemption defense in the answer was very general and vague and failed
                                  25
                                       to specify which claims are preempted, what regulations apply, or how the claims comply with
                                  26
                                  27                                                    10
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   those regulations.

                                   2                  vi. The Parties Stipulate What Products and Product Claims Remain in the
                                                          Case
                                   3
                                              In this case, Plaintiff has challenged an unwieldy number of Kellogg’s products and
                                   4
                                       product claims. Indeed, the original complaint is 148 pages, and the FAC is 155 pages. In the
                                   5
                                       March 21, 2017 order on the motion to dismiss the FAC, the Court noted that Plaintiff’s FAC
                                   6
                                       alleges that 12 of Kellogg’s product lines are sold with allegedly misleading packaging. ECF No.
                                   7
                                       56 at 2. The FAC alleges that “[s]ome of the product lines have multiple variants such that there
                                   8
                                       are 53 products total” that Plaintiff alleges are being sold with misleading packaging. Id. Even
                                   9
                                       further, many of the product lines or products come in multiple flavor variations, like: “Raisin
                                  10
                                       Bran, Raisin Bran Crunch, Raisin Bran Omega-3 250mg ALA From Flaxseed, Raisin Bran with
                                  11
                                       Cranberries, Frosted Mini-Wheats in Original and Blueberry flavors, Frosted Mini-Wheats Little
                                  12
Northern District of California




                                       Bites in Original and Chocolate flavors, Frosted Mini-Wheats Fruit in the Middle in Raspberry
 United States District Court




                                  13
                                       flavor, and Frosted Mini-Wheats Harvest Delights in Blueberry with Vanilla Drizzle and
                                  14
                                       Cranberry with Yoghurt Drizzle flavors.” Id. at 29 n.8.
                                  15
                                              Moreover, the FAC alleges multiple claims on each variation of each product. Indeed,
                                  16
                                       Plaintiff attached a 29-page appendix to its FAC to outline all of the product claims. ECF No. 27-
                                  17
                                       1. In the briefing on the motion to dismiss the FAC, the parties focused their arguments on several
                                  18
                                       of the causes of action and product claims, and thus the Court’s March 21, 2017 order on the
                                  19
                                       motion to dismiss the FAC addressed only those challenged causes of action and product claims.
                                  20
                                       See ECF No. 56.
                                  21
                                              Similarly, the SAC is 109 pages. In the August 10, 2017 order on the motion to dismiss the
                                  22
                                       SAC, the Court again noted how unwieldy Plaintiff’s SAC is. For instance, Plaintiff’s SAC alleges
                                  23
                                       that 8 of Kellogg’s product lines are sold with misleading packaging. ECF 76 at 2. The SAC
                                  24
                                       alleges that “[s]ome of the product lines have multiple variants such that there are 29 products
                                  25
                                       total that Plaintiff alleges are being sold with packaging that is misleading.” Id. Again, the Court
                                  26
                                  27                                                     11
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   noted the complexity of the challenged product lines, products, and flavor variations, e.g., Nutri-

                                   2   Grain SoftBaked Breakfast Bars – Cherry, Nutri‐Grain Soft‐Baked Breakfast Bars – Blueberry,

                                   3   Nutri‐Grain Soft‐Baked Breakfast Bars – Strawberry, Nutri‐Grain Soft‐Baked Breakfast Bars –

                                   4   Variety Pack, Nutri‐Grain Harvest Hearty Breakfast Bars – Blueberry Bliss, NutriGrain Fruit &

                                   5   Oat Harvest Bars – Blueberry Bliss, and Nutri-Grain Fruit & Oat Harvest Bars – Country

                                   6   Strawberry. Id. at 51.

                                   7           Moreover, the SAC challenges multiple claims on each variation of each product. Indeed,

                                   8   Plaintiff attached a 15-page appendix to its SAC to outline all of the product claims. ECF No. 62-

                                   9   1. In the Court’s August 10, 2017 order, the Court granted Kellogg’s motion to dismiss with

                                  10   respect to 5 products. Id. at 50. However, the Court denied Kellogg’s motion to dismiss the other

                                  11   24 products because the Court found that those products contain numerous actionable product

                                  12   claims. Id. at 51.
Northern District of California
 United States District Court




                                  13           In anticipation of the November 29, 2017 case management conference, on November 22,

                                  14   2017, the parties filed a joint case management statement. ECF No. 101. In the joint case

                                  15   management statement, Plaintiff represented that: “plaintiff—after reviewing sales figures and

                                  16   other information produced by Kellogg—advised Kellogg that he would no longer pursue class

                                  17   claims against Crunchy Nut Cereal, Nutri-Grain Cereal Bars, and Nutri-Grain Fruit & Oat

                                  18   Harvest Bars, reducing the case from 24 to 17 products (including flavor variations) at issue.” Id.

                                  19   at 1 (emphasis in original).

                                  20           At the November 29, 2017 case management conference, the Court noted that the number

                                  21   of products and product claims in the case were excessive. ECF No. 109 at 9:15–10:8. The Court

                                  22   asked the parties how many challenged product claims were in the case: “How many [product

                                  23   claims] are there? We started at, what 124 or something? And 56 in the next round of motion to

                                  24   dismiss. What are we up to now?” Id. In response, even Plaintiff’s counsel admitted that he did not

                                  25   “know the exact number” of product claims. Id.

                                  26           In the November 29, 2017 case management order, the Court ordered the parties to file by

                                  27                                                    12
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   December 6, 2017, a stipulation identifying what products and product claims the parties agreed to

                                   2   dismiss with prejudice. ECF No. 103. The Court also ordered the parties to file by December 13,

                                   3   2017, a stipulation in chart form identifying what products and product claims remained in the

                                   4   case after the Court’s March 21, 2017 and August 10, 2017 orders on the motions to dismiss and

                                   5   after the parties stipulated to dismiss certain products and product claims with prejudice. Id.

                                   6           On December 5, 2017, the parties filed their stipulation outlining what products and

                                   7   product claims they agreed to dismiss from the case with prejudice. ECF No. 106. The dismissed

                                   8   products were the Crunchy Nut Cereal, Nutri-Grain Cereal Bars, and Nutri-Grain Fruit & Oat

                                   9   Harvest Bars that Plaintiff agreed to no longer pursue as stated in the November 29, 2017 joint

                                  10   case management statement. See id.

                                  11           On December 13, 2017, the parties filed their stipulation outlining what products and

                                  12   product claims remain in the case. ECF No. 108. The parties specifically stipulated that the “heart
Northern District of California
 United States District Court




                                  13   healthy” claims remained in this case. Id. The parties also stipulated that 17 products remained in

                                  14   the case. See id.

                                  15                   vii. Plaintiff’s Motion to Strike Kellogg’s Answer and Enter Default or to
                                                            Strike Kellogg’s Affirmative Defenses
                                  16
                                               On January 30, 2018, Plaintiff moved to strike Kellogg’s 149 day late answer and enter
                                  17
                                       default or to strike Kellogg’s affirmative defenses. ECF No. 111. Plaintiff’s motion explained how
                                  18
                                       Kellogg’s untimely assertion of defenses prejudiced Plaintiff. Id. Specifically, Plaintiff argued that
                                  19
                                       if Kellogg’s preemption defense in the answer is “based on arguments Kellogg did not advance in
                                  20
                                       its Rule 12 motions, or on labeling claims, laws, or regulations Kellogg did not identify,” then
                                  21
                                       Plaintiff had “no notice of these bases.” Id. at 10. Plaintiff further argued that “[e]specially when
                                  22
                                       intentionally asserting the defense so late and without leave, Kellogg should not be permitted to
                                  23
                                       sandbag plaintiff with new” preemption theories. Id.
                                  24
                                                       viii. Kellogg’s Fifth Preemption Defense as Stated in Kellogg’s Response to
                                  25                        Plaintiff’s Interrogatories
                                  26           In the meantime, Plaintiff asked Kellogg to detail its preemption defense in interrogatory

                                  27                                                     13
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   responses. ECF No. 270-1, Ex. 6 at 7. Kellogg’s March 6, 2018 response to Plaintiff’s

                                   2   interrogatories (set four) was: “Plaintiff’s claims under the ‘unlawful’ prong of the UCL fail

                                   3   because its labeling complies with all statutes and regulations identified in the SAC, including but

                                   4   not limited to 21 C.F.R. § 101.14, 21 C.F.R. § 1.21, and 21 U.S.C. § 343(a), as well as their

                                   5   parallel state law counterparts.” Id. at 8. Kellogg further “refer[red] Plaintiff to the papers it

                                   6   submitted in support of Kellogg’s three motions to dismiss for a fuller exposition of its position.”

                                   7   Id. Thus, Kellogg’s preemption defense in Kellogg’s interrogatory response was very general and

                                   8   vague and failed to specify which claims are preempted, what regulations apply, or how the claims

                                   9   comply with those regulations.

                                  10                   ix. Kellogg’s Sixth Preemption Defense as Stated at the March 7, 2018 Case
                                                           Management Conference
                                  11
                                               At the March 7, 2018 case management conference, Plaintiff noted that it was still unaware
                                  12
Northern District of California




                                       of what Kellogg’s preemption defense theory is because Kellogg had failed to identify any specific
 United States District Court




                                  13
                                       regulations. See ECF No. 126 (“3/7/18 Transcript”) at 36:25–37:25. In response, Kellogg’s
                                  14
                                       counsel stated that Kellogg told Plaintiff “in our briefs and oral conversations and interrogatory
                                  15
                                       responses” that “those preemption defenses” pleaded in the answer were “basically what we said
                                  16
                                       in our briefs.” Id. at 39:2–6. Thus, Kellogg’s preemption defense at the March 7, 2018 case
                                  17
                                       management conference was very general and vague and failed to specify which claims are
                                  18
                                       preempted, what regulations apply, or how the claims comply with those regulations.
                                  19
                                                       x. The Court Dismissed Kellogg’s Preemption Defense with Prejudice But Did
                                  20                       Not Strike the Answer or Enter Default
                                  21           At the March 7, 2018 case management conference, the Court heard the parties’ positions

                                  22   on Plaintiff’s motion to strike Kellogg’s 149 day late answer or affirmative defenses. ECF No.

                                  23   120; 3/7/18 Transcript. Specifically, Plaintiff’s counsel explained on the issue of prejudice that

                                  24   “we very much proceeded in making decisions based on our belief that a preemption case

                                  25   wouldn’t be in the case.” Id. at 34:25–35:4. After the Court asked, “what were you relying on,”

                                  26   Plaintiff’s counsel responded: “your Honor had considered [Kellogg’s] preemption arguments and

                                  27                                                      14
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   found them to be legally insufficient. And then [Kellogg] didn’t reassert the preemption defense.

                                   2   Rule 8 requires [Kellogg] to assert a defense, even if it’s asserted in a Rule 12 motion, Rule 8

                                   3   requires the assertion of a defense and an answer, or it’s waived.” Id. at 35:5–13. Plaintiff’s

                                   4   counsel continued: “So [Kellogg] argued this purely legal issue of preemption, your Honor

                                   5   considered [Kellogg’s] arguments and rejected them, and then [Kellogg] had a deadline to file an

                                   6   answer. And under Rule 8, if an affirmative defense is not stated with an answer, then it’s

                                   7   waived.” Id. at 36:8–12. Because “an affirmative defense of preemption was not timely stated”

                                   8   and because preemption “had been dismissed on the arguments that [Kellogg] made during the

                                   9   motion to dismiss,” Plaintiff believed that Kellogg “either had waived [preemption] or would not

                                  10   pursue it.” Id. at 36:8–18.

                                  11          Plaintiff’s counsel also noted that “Kellogg has represented a number of times” that the

                                  12   “preemption defense is limited to the arguments in [Kellogg’s] Rule 12 briefing.” Id. at 36:19–24.
Northern District of California
 United States District Court




                                  13   As a result, Plaintiff’s counsel argued:

                                  14          [W]e really still have no idea what [Kellogg’s] theory is. They haven’t pointed to
                                  15          specific regulations, they had some x marks and a table on a declaration, but as my
                                              opposition pointed out, they actually did no analysis. What they said is to the extent
                                  16          that a challenged claim is a permitted health and wellness claim, it’s not preempted
                                              by the presence of sugar, because sugar is not a disqualifying nutrient. That’s a true
                                  17          statement. We agree with that. But that was just a conditional statement, “to the
                                              extent.” They never actually gave any analysis to what extent those statements were.
                                  18
                                              I think maybe in their reply brief they had addressed one or two statements, and your
                                  19          honor had noted that in your decision and addressed those statements, which by the
                                              way was in the reply, so we never even got a chance to respond.
                                  20
                                       Id. at 36:25–37:14. Plaintiff’s counsel then stated:
                                  21
                                              So they call these purely legal defenses, you’ve made your decision, maybe they have
                                  22          appeal rights on it, but I think number one, if you are going to keep the [preemption]
                                              defense in the case, [Kellogg] should be limited to the arguments they made in the
                                  23
                                              Rule 12 briefing and not be allowed to surprise us with a new theory or a new statute
                                  24          or something like that.

                                  25   Id. at 37:19–25.

                                  26          The Court agreed “that certainly seems fair.” Id. at 38:2. The Court noted it had gone

                                  27                                                     15
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   “through the effort to write these 64-page orders,” and that “anything that’s left in the case after

                                   2   the second round of motions to dismiss, which was filed on August 10, 2017, I found is not

                                   3   preempted.” Id. at 38:18–23. The Court then struck the preemption defense. Id. at 38:25–39:1.

                                   4          When Kellogg’s counsel brought up the preemption defense again, the Court admonished

                                   5   Kellogg that “I’ve already ruled on them. You don’t get to reassert them, I said there’s no

                                   6   preemption as a matter of law.” Id. at 39:2–9. Kellogg’s counsel added: “we only reserve them,

                                   7   your Honor, in case––for example, if there’s no [sic] case law that comes out.” Id. at 39:10–12.

                                   8   The Court responded: “If there’s new case law, then you can reassert it at that point.” Id. at 39:13–

                                   9   15. The Court also reiterated: “I already ruled on them as a matter of law that there’s no

                                  10   preemption.” Id. at 39:23–24. Thus, the Court ordered the preemption affirmative defense, the fifth

                                  11   defense, to be “stricken with prejudice.” Id. at 40:2–7. The Court reiterated, “the fifth affirmative

                                  12   defense is [ ] dismissed with prejudice.” Id. at 40:8–11. The Court also dismissed the fourth, sixth,
Northern District of California
 United States District Court




                                  13   seventh, eighth, and ninth affirmative defenses. Id. at 6:7–8.

                                  14          As for Kellogg’s answer, the Court noted that the answer was 149 days or five months late.

                                  15   Id. at 5:21–22. The Court found that striking the entire answer after already striking several of the

                                  16   affirmative defenses would be “unduly harsh and unnecessary,” but found that Kellogg “should

                                  17   [still] get some kind of [further] sanction.” Id. at 4:18–19. Therefore, the Court stated: “what I was

                                  18   going to do would be to extend the deadline to file the class cert motion, and that additional time

                                  19   would come out of the Defendant’s time to file an opposition. I think that’s only fair. I mean a

                                  20   five-month delay is really inexcusable.” Id. at 5:2–8. As for Plaintiff’s request for entry of default,

                                  21   the Court found that the entry of default improper because Kellogg filed its answer before Plaintiff

                                  22   sought entry of default. Id. at 8:9–11.

                                  23          The Court memorialized its ruling in the March 7, 2018 case management order. ECF No.

                                  24   124. The Court stated: “the Court granted Plaintiff’s motion to strike the fourth through ninth

                                  25   affirmative defenses.” Id. Kellogg’s preemption defense was its fifth affirmative defense. The

                                  26   Court also stated: “[t]he Court denied Plaintiff’s motion to strike the answer and enter default.” Id.

                                  27                                                     16
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1          The Court also memorialized its ruling in the Court’s March 7, 2018 order denying

                                   2   Plaintiff’s motion to strike the answer and enter default, and granting in part and denying in part

                                   3   the motion to strike affirmative defenses. ECF No. 123. The Court wrote: “[t]he Court strikes the

                                   4   Fourth and Fifth Affirmative Defenses of safe harbor and preemption,” as well as the Sixth,

                                   5   Seventh, Eighth, and Ninth Affirmative Defenses. Id. The Court also wrote: “the Court denies the

                                   6   motion to strike the answer” and “denies the motion for entry of default.” Id.

                                   7          Thus, Kellogg’s preemption defense has been stricken and dismissed from the case with

                                   8   prejudice in its entirety. See, e.g., Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505

                                   9   (2001) (“‘[W]ith prejudice’ is an acceptable form of shorthand for ‘an adjudication upon the

                                  10   merits’” (citation and internal quotation marks omitted)); Stewart v. U.S. Bancorp, 297 F.3d 953,

                                  11   956 (9th Cir. 2002) (“The phrase ‘final judgment on the merits’ is often used interchangeably with

                                  12   ‘dismissal with prejudice.’” (citation omitted)). Accordingly, Kellogg has no surviving preemption
Northern District of California
 United States District Court




                                  13   defense.

                                  14              b. The Court Will Not Consider Kellogg’s Seventh Preemption Defense Based on
                                                     a Never Before Cited Regulation
                                  15
                                              Although the Court dismissed Kellogg’s preemption defense with prejudice, Kellogg
                                  16
                                       asserts a new preemption argument in Kellogg’s motion for partial summary judgment. Kellogg
                                  17
                                       argues first that the Court’s order striking the preemption defense merely removed the defense
                                  18
                                       from Kellogg’s answer as if Kellogg had never asserted the defense in the first place, and that
                                  19
                                       Kellogg may raise an affirmative defense for the first time in a motion for summary judgment so
                                  20
                                       long as the delay does not prejudice the Plaintiff. Kellogg MSJ at 16–18. Second, Kellogg argues
                                  21
                                       that the Court should reconsider its ruling dismissing the preemption defense with prejudice. Id. at
                                  22
                                       17–18. The Court considers—and rejects—Kellogg’s arguments in turn.
                                  23
                                                      i. The Court Will Not Consider Kellogg’s New Preemption Argument
                                  24
                                              Kellogg’s first argument is that the Court’s order striking the preemption defense with
                                  25
                                       prejudice merely removed the defense from Kellogg’s answer as if Kellogg had never asserted the
                                  26
                                  27                                                    17
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   defense in the first place, and that Kellogg “may raise an affirmative defense for the first time in a

                                   2   motion for summary judgment” so long as the “delay does not prejudice the plaintiff.” Kellogg

                                   3   MSJ at 16–18. Kellogg argues that “[i]f Kellogg would have been entitled to raise its preemption

                                   4   defense for the first time at summary judgment, there is no reason that this Court’s earlier order

                                   5   should preclude Kellogg from raising that defense now.” Id. at 17.

                                   6           In support of its argument, Kellogg cites Magana v. Com. of the N. Mariana Islands, 107

                                   7   F.3d 1436, 1446 (9th Cir. 1997), as amended (May 1, 1997). In Magana the Ninth Circuit, cited

                                   8   the principle that “defendants may raise an affirmative defense for the first time in a motion for

                                   9   summary judgment only if the delay does not prejudice the plaintiff.” Id. However, in Magana, the

                                  10   Ninth Circuit also reiterated the general principle that “defendants must raise affirmative defenses

                                  11   in their initial pleadings.” Id. Moreover, in Magana, the Ninth Circuit specifically found that the

                                  12   district court erred in granting summary judgment for defendants when the defendants raised their
Northern District of California
 United States District Court




                                  13   affirmative defense for the first time three months after filing their answer and where the district

                                  14   court failed to determine whether the defendants’ delay in raising the affirmative defense

                                  15   prejudiced plaintiff. Id. Thus, the Ninth Circuit remanded to the district court to make the

                                  16   determination of whether the defendants’ delay in raising the affirmative defense prejudiced

                                  17   plaintiff. Id.

                                  18                      a. Magana is Inapplicable
                                  19           As an initial matter, the principle in Magana does not apply to the instant situation because

                                  20   in this case, Kellogg is not “rais[ing] an affirmative defense for the first time” at summary

                                  21   judgment. See Magana, 107 F.3d at 1446. In the instant case, Kellogg previously raised its

                                  22   preemption defense six times: in its three motions to dismiss, in its 149 day late answer, in its

                                  23   response to Plaintiff’s interrogatories, and at the March 7, 2018 case management conference. On

                                  24   March 7, 2018, the Court dismissed Kellogg’s preemption defense with prejudice in its entirety.

                                  25   Thus, the Court has already ruled against Kellogg’s preemption defense, and the Court finds

                                  26   Kellogg’s attempts to reassert a preemption defense improper. See, e.g., Semtek Int’l Inc., 531 U.S.

                                  27                                                     18
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   at 505 (“‘[W]ith prejudice’ is an acceptable form of shorthand for ‘an adjudication upon the

                                   2   merits’” (citation and internal quotation marks omitted)); Stewart, 297 F.3d at 956 (“The phrase

                                   3   ‘final judgment on the merits’ is often used interchangeably with ‘dismissal with prejudice.’”

                                   4   (citation omitted)).

                                   5                      b. Plaintiff Would Be Prejudiced
                                   6          Moreover, Magana also requires that Kellogg demonstrate that its “delay does not

                                   7   prejudice the plaintiff.” Magana, 107 F.3d at 1446. Here, the Court finds that permitting Kellogg

                                   8   to assert a preemption defense for the seventh time at this late stage would be prejudicial to

                                   9   Plaintiff. This case was filed on August 29, 2016 and is almost three years old. ECF No. 1. Fact

                                  10   discovery closed on August 30, 2018. ECF No. 124. Expert discovery closed on May 3, 2019.

                                  11   ECF No. 248. This order rules on the parties’ motions for partial summary judgment and the

                                  12   parties’ motions to strike expert reports and expert testimony. Only the October 31, 2019 final
Northern District of California
 United States District Court




                                  13   pretrial conference and the December 6, 2019 trial remain. Id.

                                  14          Courts have recognized that “[t]he failure to raise a defense is prejudicial if the party

                                  15   against whom the issue is raised may have tried its case differently or advanced distinct legal

                                  16   arguments against the issue.” Heejoon Chung v. U.S. Bank, N.A., 250 F. Supp. 3d 658, 675 (D.

                                  17   Haw. 2017) (citing Sram Corp. v. Shimano, Inc., 25 F. App’x. 626, 629 (9th Cir. 2002)). Here,

                                  18   Plaintiff made numerous strategy and resource allocation decisions during this litigation based on

                                  19   Kellogg’s preemption defenses in Kellogg’s three motions to dismiss. For instance, on December

                                  20   5, 2017, Plaintiff voluntarily dismissed with prejudice products and product claims that he would

                                  21   not have dismissed had he believed that some of the remaining product claims, including the

                                  22   “heart healthy” claims, were subject to a preemption defense. See ECF Nos. 106 & 111-1

                                  23   (“Fitzgerald Decl.”) ¶¶ 7–16; 3/7/18 Transcript at 34:25–36:18. Plaintiff made those decisions

                                  24   without the benefit of Kellogg’s answer, which was due on August 24, 2017, but was not filed

                                  25   until January 19, 2018.

                                  26          Moreover, Plaintiff further made numerous strategy and resource allocation decisions

                                  27                                                    19
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   based on the fact that the Court had dismissed Kellogg’s preemption defense with prejudice. For

                                   2   instance, Plaintiff invested significant resources to prepare Plaintiff’s class certification motion,

                                   3   including the Class’s damages models, to address the “heart healthy” claims that remained in the

                                   4   case. ECF No. 287 ¶ 4. Moreover, Plaintiff specifically made the decision to limit the claims

                                   5   tested in the actual conjoint surveys based on Plaintiff’s understanding that Kellogg’s preemption

                                   6   defense had been dismissed with prejudice and could not be reasserted. Id. ¶ 5. Indeed, Kellogg

                                   7   even uses this as a basis to assert that if Kellogg is allowed to reassert and prevail on its

                                   8   preemption defense, “the Raisin Bran subclass would no longer have any viable class-wide

                                   9   claims,” and the “Smart Start subclass would similarly have no viable class-wide claims.” Kellogg

                                  10   MSJ at 8 n.8. Such a result certainly would cause prejudice to Plaintiff.

                                  11                      c. Kellogg’s Six Failed Preemption Defenses
                                  12          Moreover, Plaintiff asserts that Kellogg’s instant motion for partial summary judgment
Northern District of California
 United States District Court




                                  13   raises a new preemption defense based on a regulation Kellogg never before cited, 21 C.F.R. §

                                  14   101.75. Plt. Opp’n at 10–11. Kellogg concedes that it has never cited 21 C.F.R. § 101.75 before.

                                  15   See Kellogg MSJ. The Court agrees that it would be further prejudicial to allow Kellogg to assert a

                                  16   new preemption theory based on a never before cited regulation at this late stage, especially when

                                  17   Kellogg had at least the following six opportunities to articulate Kellogg’s preemption defense.

                                  18          First, Kellogg had three opportunities to articulate its preemption defense in Kellogg’s (1)

                                  19   October 31, 2016 motion to dismiss the original complaint; (2) December 8, 2016 motion to

                                  20   dismiss the FAC; and (3) April 19, 2017 motion to dismiss the SAC. ECF Nos. 22, 44, 63. In each

                                  21   of these three motions to dismiss, Kellogg’s preemption argument was simply: “Plaintiff’s claims

                                  22   based on nutrient claims (such as ‘Heart Healthy,’ ‘Made with Real Fruit,’ and ‘No High Fructose

                                  23   Corn Syrup’) and health claims (such as ‘diets low in saturated fat and cholesterol may reduce the

                                  24   risk of heart disease’) are [ ] expressly preempted.” In each of these three motions to dismiss,

                                  25   Kellogg’s preemption argument was very general and vague and failed to specify what regulations

                                  26   apply or how the claims comply with those regulations.

                                  27                                                      20
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1          Only in its reply to the motion to dismiss the FAC did Kellogg cite for the first time 21

                                   2   C.F.R. § 101.77 to argue that Kellogg’s claims comply with that regulation. ECF No. 50 at 9. The

                                   3   Court’s March 21, 2017 order found that Kellogg’s preemption argument failed because Kellogg

                                   4   did not satisfy its burden of persuasion to state how the wording of Kellogg’s claims is similar to

                                   5   21 C.F.R. § 101.77. ECF No. 56 at n.6. Kellogg then abandoned 21 C.F.R. § 101.77 and did not

                                   6   raise that regulation ever again. Nowhere in Kellogg’s briefing on the three motions to dismiss did

                                   7   Kellogg cite the regulation, 21 C.F.R. § 101.75, that Kellogg now cites for the first time in

                                   8   Kellogg’s instant motion for partial summary judgment.

                                   9          Kellogg’s fourth opportunity was its answer, which asserted a preemption defense. But like

                                  10   Kellogg’s three motions to dismiss, Kellogg’s preemption defense in the answer was deficient.

                                  11   Moreover, Kellogg’s answer, which was due on August 24, 2017, was filed 149 days or five

                                  12   months late on January 19, 2018. See Answer. In its 149 day late answer, Kellogg’s preemption
Northern District of California
 United States District Court




                                  13   defense consisted of only the following two sentences: “Plaintiff’s claims are preempted in whole

                                  14   or in part under the federal Nutrition Labeling and Education Act, 21 U.S.C. § 341 et seq. Because

                                  15   the Complaint seeks to impose labeling requirements different than those required under the

                                  16   NLEA, Plaintiffs’ claims are preempted.” Id. at 128. Thus, Kellogg’s preemption defense in the

                                  17   149 day late answer was very general and vague and failed to specify which claims are preempted,

                                  18   what regulations apply, or how the claims comply with those regulations. Further, nowhere in

                                  19   Kellogg’s answer did Kellogg cite the regulation, 21 C.F.R. § 101.75, that Kellogg now cites in its

                                  20   instant motion for partial summary judgment.

                                  21          Kellogg’s fifth opportunity was its March 6, 2018 response to Plaintiff’s interrogatories

                                  22   (set four). ECF No. 270-1, Ex. 6 at 7. Specifically, Kellogg responded with the following

                                  23   interrogatory response: “Plaintiff’s claims under the ‘unlawful’ prong of the UCL fail because its

                                  24   labeling complies with all statutes and regulations identified in the SAC, including but not limited

                                  25   to 21 C.F.R. § 101.14, 21 C.F.R. § 1.21, and 21 U.S.C. § 343(a), as well as their parallel state law

                                  26   counterparts.” Id. at 8. Kellogg further “refer[red] Plaintiff to the papers it submitted in support of

                                  27                                                     21
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Kellogg’s three motions to dismiss for a fuller exposition of its position.” Id. Thus, Kellogg’s

                                   2   preemption defense in the response was very general and vague and failed to specify which claims

                                   3   are preempted, what regulations apply, or how the claims comply with those regulations. Nowhere

                                   4   in Kellogg’s response did Kellogg cite the regulation, 21 C.F.R. § 101.75, that Kellogg now cites

                                   5   for the first time in Kellogg’s instant motion for partial summary judgment.

                                   6          Kellogg’s sixth opportunity was at the March 7, 2018 case management conference. There,

                                   7   Plaintiff noted that it was still unaware of what Kellogg’s preemption defense theory is because

                                   8   Kellogg had failed to identify any specific regulations. See 3/7/18 Transcript at 36:25–37:25. In

                                   9   response, Kellogg’s counsel stated that Kellogg told Plaintiff “in our briefs and oral conversations

                                  10   and interrogatory responses” that “those preemption defenses” pleaded in the answer were

                                  11   “basically what we said in our briefs.” Id. at 39:2–6. Thus, Kellogg’s preemption defense at the

                                  12   March 7, 2018 case management conference was very general and vague and failed to specify
Northern District of California
 United States District Court




                                  13   which claims are preempted, what regulations apply, or how the claims comply with those

                                  14   regulations. Further, at no time during the March 7, 2018 case management conference did

                                  15   Kellogg’s counsel cite the regulation, 21 C.F.R. § 101.75, that Kellogg now cites for the first time

                                  16   in Kellogg’s instant motion for partial summary judgment.

                                  17          Thus, Kellogg has had at least six opportunities over the past three years to articulate a

                                  18   legally sufficient preemption defense, and Kellogg has failed to do so. Therefore, the Court will

                                  19   not allow Kellogg to sandbag Plaintiff with a new preemption defense at summary judgment after

                                  20   Kellogg repeatedly failed to articulate a legally sufficient preemption defense in three years of

                                  21   litigation. See, e.g., Hernandez v. Creative Concepts, Inc., 295 F.R.D. 500, 505 (D. Nev. 2013)

                                  22   (“A plaintiff is not permitted to raise a new or inadequately pled claim at the summary judgment

                                  23   stage without meeting Rule 16(b) and Rule 15(a)’s requirements. A defendant should fare no

                                  24   better.” (citing Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968–69 (9th Cir. 2006))).

                                  25          Indeed, courts have repeatedly recognized that Magana does not allow a defendant to

                                  26   introduce a new defense at summary judgment when the defendant had previous opportunities to

                                  27                                                    22
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   raise the defense or when defendant’s delay prejudiced plaintiff. See, e.g., Larson v. Warner Bros

                                   2   Entm't, Inc., 640 F. App’x 630, 633 (9th Cir. 2016) (finding that new defense would substantially

                                   3   prejudice plaintiff because plaintiff “would have to change its defense strategy, conduct new

                                   4   discovery, and the litigation would effectively have to begin all over. The rescission and

                                   5   acquiescence affirmative defenses are therefore waived.”); Karoun Dairies, Inc. v. Karlacti, Inc.,

                                   6   2014 WL 3340917, at *4–5 (S.D. Cal. July 8, 2014) (“[T]his Court finds Plaintiff’s lack of

                                   7   diligence inexcusable. In the instant case, Plaintiff had replied to counterclaims by asserting

                                   8   nineteen other affirmative defenses. Moreover, Plaintiff had sufficient time to raise the Inheritance

                                   9   Theory Defense at a much earlier stage. . . . However, Plaintiff failed to do so and waited until the

                                  10   ‘11th hour’ instead of the earliest possible moment to properly raise it. . . . Additionally, the Court

                                  11   finds that as a result of the delay, Defendants will likely suffer prejudice, further supporting the

                                  12   conclusion that Plaintiff should be precluded from asserting the Inheritance Theory Defense.”);
Northern District of California
 United States District Court




                                  13   Lopez v. G.A.T. Airline Ground Support, Inc., 2010 WL 2839417, at *8 (S.D. Cal. July 19, 2010)

                                  14   (“The Court finds Defendants waived their FLSA defense by failing to raise it in a timely manner,

                                  15   and that the delay caused prejudice to Plaintiffs.” Defendants “raised the defense for the first time

                                  16   in their motion for summary adjudication. Defendants’ general denial of liability under the FLSA

                                  17   in the Answer was insufficient to put Plaintiffs on notice of this particular defense. Plaintiffs did

                                  18   not have notice of this defense until after the parties had already taken depositions and produced

                                  19   requested documents, and Plaintiffs were prejudiced by their inability to conduct discovery on this

                                  20   issue.”); Taylor v. First Advantage Background Servs. Corp, 207 F. Supp. 3d 1095, 1106–07

                                  21   (N.D. Cal. 2016) (“The record demonstrates that Defendant did not raise its reasonable procedures

                                  22   defense in response to Plaintiff’s 1681i(a)(1) claim prior to Defendant’s opposition to the instant

                                  23   motion. Plaintiff would be prejudiced if Defendant were allowed to raise the affirmative defense

                                  24   for the first time at summary judgment and after the close of discovery. For this reason, the court

                                  25   finds that Defendant has waived an affirmative defense of reasonable procedures.”); Helton v.

                                  26   Factor 5, Inc., 26 F. Supp. 3d 913, 921 (N.D. Cal. 2014) (prohibiting individual defendants from

                                  27                                                     23
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   asserting affirmative defense raised for the first time two years and nine months after complaint

                                   2   was amended to add the relevant claims; finding that plaintiffs would be prejudiced because they

                                   3   would have no opportunity to conduct discovery on the issue); Ulin v. Lovell’s Antique Gallery,

                                   4   2010 WL 3768012, at *13 (N.D. Cal. 2010) (prohibiting the defendants from raising FLSA

                                   5   exemption defense at summary judgment; finding that plaintiff would be prejudiced because he

                                   6   could not conduct discovery on the defense); Tyco Thermal Controls LLC v. Redwood Industrials,

                                   7   2010 WL 1526471, at *11 (N.D. Cal. Apr. 15, 2010) (rejecting plaintiff’s attempt to assert

                                   8   innocent landowner defense after three years of litigation during which defendants had no

                                   9   opportunity to conduct discovery on facts that could support or defeat the defense).

                                  10          In sum, to allow Kellogg to assert a new preemption defense based on a never before cited

                                  11   regulation after Kellogg had at least six opportunities to articulate its preemption defense, after

                                  12   Plaintiff dismissed some of the products and products claims, after the Court dismissed Kellogg’s
Northern District of California
 United States District Court




                                  13   preemption defense with prejudice, after fact and expert discovery closed, and after two summary

                                  14   judgment motions and six motions to strike expert reports and expert testimony were fully briefed

                                  15   would be prejudicial to the Plaintiff. Therefore, the Court finds that under Magana, Kellogg

                                  16   cannot demonstrate that its “delay does not prejudice the plaintiff.” Magana, 107 F.3d at 1446.

                                  17   Accordingly, the Court rejects Kellogg’s Magana argument.

                                  18                  ii. The Court’s Dismissal with Prejudice of Kellogg’s Preemption Defense is
                                                           Law of the Case
                                  19
                                              Kellogg also asserts that the Court should reconsider its previous order that dismissed
                                  20
                                       Kellogg’s preemption defense with prejudice. Kellogg MSJ at 17–18; Kellogg Reply at 11–13.
                                  21
                                       Plaintiff opposes on the grounds that the Court’s preemption decision is law of the case. Plt.
                                  22
                                       Opp’n at 8–10. In response, Kellogg cites Askins v. U.S. Dep’t of Homeland Security, 899 F.3d
                                  23
                                       1035, 1042 (9th Cir. 2018), to assert that the law of the case doctrine does not apply to this Court’s
                                  24
                                       previous decision in this case. Kellogg Reply at 13. However, Kellogg misreads Askins.
                                  25
                                              In Askins, the Ninth Circuit found that the law of the case doctrine did not apply where the
                                  26
                                  27                                                     24
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   district court dismissed the plaintiff’s claim in the original complaint but did so without prejudice

                                   2   and explicitly granted plaintiff leave to amend that claim. 899 F.3d at 1043. After the plaintiff

                                   3   filed an amended complaint, “[i]nstead of ruling on the merits of the government’s motion to

                                   4   dismiss the amended complaint, the district court invoked the law of the case doctrine, holding

                                   5   that it was ‘precluded’ from considering the amended complaint.” Id. The Ninth Circuit held that

                                   6   was error. Id. The Ninth Circuit explained: “The district court may decide the second motion to

                                   7   dismiss in the same way it decided the first, but permitting the filing of an amended complaint

                                   8   requires a new determination. That leaves the district court free to correct any errors or

                                   9   misunderstandings without having to find that its prior decision was ‘clearly erroneous.’” Id.

                                  10   Nonetheless, the Ninth Circuit in Askins recognized that “[b]y contrast, where a final legal

                                  11   determination has been made by a higher court, or by the district court in the same or a related

                                  12   case, the law of the case doctrine allows the court to impose a heightened burden on the [party]––
Northern District of California
 United States District Court




                                  13   to show clear error, changed law, new evidence, changed circumstances, or manifest injustice.” Id.

                                  14   In the instant case, as discussed, the Court made a final legal determination that Kellogg’s

                                  15   preemption defense is dismissed with prejudice. See Section III.A.1.a. Thus, the law of the case

                                  16   doctrine applies to the instant case.1

                                  17          “Under the law of the case doctrine, a court will generally refuse to reconsider an issue that

                                  18   has already been decided by the same court or a higher court in the same case.” Gonzalez v.

                                  19   Arizona, 677 F.3d 383, 390 n.4 (9th Cir. 2012), aff’d sub nom. Arizona v. Inter Tribal Council of

                                  20   Arizona, Inc., 570 U.S. 1 (2013) (citing Jeffries v. Wood, 114 F.3d 1484, 1488–89 (9th Cir. 1997)

                                  21   (en banc)). Under this standard, the prior decision should be followed unless: (1) “the decision is

                                  22   clearly erroneous and its enforcement would work a manifest injustice;” (2) “intervening

                                  23   controlling authority makes reconsideration appropriate”; or (3) “substantially different evidence

                                  24

                                  25   1
                                         Even if the law of the case doctrine did not apply, the Court would nonetheless decline to
                                  26   reconsider its previous order dismissing Kellogg’s preemption defense with prejudice for the
                                       reasons stated above.
                                  27                                                     25
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   was adduced at a subsequent trial.” Id. (quoting Jeffries, 114 F.3d at 1489). In the paragraphs that

                                   2   follow, the Court explains why none of these exceptions to the law of the case doctrine apply in

                                   3   the instant case.

                                   4           As an initial matter, the third exception, that “substantially different evidence was adduced

                                   5   at a subsequent trial,” does not apply because there has been no trial. Moreover, the second

                                   6   exception, that “intervening controlling authority makes reconsideration appropriate” also does not

                                   7   apply because Kellogg fails to cite any intervening law that would make it appropriate for the

                                   8   Court to reconsider its previous order granting the motion to strike the preemption defense with

                                   9   prejudice. See, e.g., Davis v. United States, 2016 WL 6997168, at *6 (N.D. Cal. Sept. 6, 2016)

                                  10   (applying the law of the case doctrine when plaintiffs “made no showing that the law of the case

                                  11   should not be followed, and have not presented any new evidence or argued that there has been

                                  12   any change in law”).
Northern District of California
 United States District Court




                                  13           Moreover, on March 7, 2018 when the Court struck Kellogg’s preemption defense with

                                  14   prejudice, the Court specifically explained that Kellogg could it reassert its preemption defense if

                                  15   there was new case law. 3/7/18 Transcript at 39:7–9. Kellogg’s counsel stated: “we only reserve

                                  16   [the preemption defense], your Honor, in case ––for example, if there’s no [sic] case law that

                                  17   comes out.” Id. at 39:10–12. The Court responded: “If there’s new case law, then you can reassert

                                  18   it at that point.” Id. at 39:13–15. Kellogg has failed to cite any new law warranting a reassertion of

                                  19   Kellogg’s preemption defense.

                                  20           Finally, Kellogg does not assert that the first exception, that the Court’s order striking

                                  21   Kellogg’s preemption defense with prejudice “is clearly erroneous and its enforcement would

                                  22   work a manifest injustice,” applies. Moreover, the Court’s order striking Kellogg’s preemption

                                  23   defense with prejudice is not clearly erroneous. The Court struck Kellogg’s preemption defense

                                  24   with prejudice because Kellogg failed to advance a legally sufficient preemption defense six times,

                                  25   including in Kellogg’s 149 day late answer. See 3/7/18 Transcript. Second, enforcement of the

                                  26   Court’s order striking Kellogg’s preemption defense with prejudice would not work a “manifest

                                  27                                                     26
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   injustice.” Because Kellogg’s repeated failure to advance a legally-sufficient preemption defense

                                   2   and its failure to timely answer were Kellogg’s own fault, no “manifest injustice,” would result by

                                   3   the Court enforcing its decision. See, e.g., Am. Auto. Ins. Co., 2017 WL 5892255, at *8 (finding no

                                   4   manifest injustice and stating that “[n]ot applying the law of the case here would allow ‘a party

                                   5   dissatisfied with a prior ruling [to] reargue the point, without end, and without new evidence or

                                   6   new controlling law.’” (quoting United States v. Real Prop. Located at Incline Vill., 976 F. Supp.

                                   7   1327, 1354 (D. Nev. 1997)).

                                   8           Instead, Kellogg argues that the Court should consider Kellogg’s newly cited regulation,

                                   9   21 C.F.R. § 101.75, because the Court did not consider that regulation in its March 7, 2018 order

                                  10   striking Kellogg’s preemption defense with prejudice. Kellogg Reply at 16–17. Kellogg

                                  11   effectively asks the Court to reward Kellogg for not citing this regulation in three years of

                                  12   litigation in six versions of Kellogg’s preemption defense. In this Court’s review, rewarding
Northern District of California
 United States District Court




                                  13   Kellogg for effectively sandbagging Plaintiff would be clearly erroneous and a manifest injustice.

                                  14   On December 5, 2017, Plaintiff dismissed some of the products and products claims based on

                                  15   Kellogg’s deficient preemption defenses in Kellogg’s three motions to dismiss. Fact discovery

                                  16   closed on August 30, 2018. ECF No. 124. Expert discovery closed on May 3, 2019. ECF No. 248.

                                  17   This order rules on the parties’ motions for partial summary judgment and six motions to strike

                                  18   expert reports and expert testimony. Only the October 31, 2016 final pretrial conference and the

                                  19   December 6, 2019 trial remain. Id. “[W]here a party has had the opportunity to fully and fairly

                                  20   litigate an issue, the law of the case doctrine prevents a party ‘from offering new theories going to

                                  21   the same issue it already litigated.’” Am. Auto. Ins. Co. v. Hawaii Nut & Bolt, Inc., 2017 WL

                                  22   5892255, at *8 (D. Haw. Sept. 27, 2017); Karoun Dairies, Inc., 2014 WL 3340917, at *4–5

                                  23   (“[T]his Court finds Plaintiff’s lack of diligence inexcusable. . . . Plaintiff had sufficient time to

                                  24   raise the Inheritance Theory Defense at a much earlier stage. . . . However, Plaintiff failed to do so

                                  25   and waited until the ‘11th hour’ instead of the earliest possible moment to properly raise it.”).

                                  26           Thus, after finding that none of the three exceptions apply, the Court finds that Kellogg’s

                                  27                                                      27
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   preemption argument is barred under the law of the case doctrine. See, e.g., Simmons First Nat’l

                                   2   Bank v. Lehman, 2015 WL 1737879, at *2–4 (N.D. Cal. Apr. 10, 2015) (finding that where “five

                                   3   affirmative defenses sounding in fraud in the inducement failed as a matter of law,” additional

                                   4   defenses based on similar allegations were “contrary to” and “barred under the law of the case”).

                                   5   Therefore, the Court rejects Kellogg’s second argument that the Court should reconsider its

                                   6   previous order that dismissed Kellogg’s preemption defense with prejudice.

                                   7           Thus, the Court DENIES Kellogg’s motion for partial summary judgment based on

                                   8   preemption.

                                   9           2. Punitive Damages
                                  10           Kellogg also argues that the Court should grant summary judgment on Plaintiff’s punitive

                                  11   damages claim under the CLRA. Kellogg MSJ at 18–22; Kellogg Reply at 14–15. The CLRA

                                  12   allows punitive damages upon “clear and convincing evidence that the defendant has been guilty
Northern District of California
 United States District Court




                                  13   of oppression, fraud, or malice.” Cal. Civ. Code §§ 1780(a)(4), 3294(a).

                                  14           Here, Plaintiff argues that punitive damages are available for Kellogg’s fraud or malice.

                                  15   Plt. Opp’n at 17. However, Plaintiff’s SAC does not identify the basis of Plaintiff’s punitive

                                  16   damages claim and simply states that Plaintiff seeks “punitive damages” as “permitted under the

                                  17   causes of action alleged herein.” See SAC.

                                  18           In Plaintiff’s opposition to Kellogg’s instant motion for partial summary judgment,

                                  19   Plaintiff states that Plaintiff’s punitive damages theory is that “Kellogg knew long before

                                  20   consumers of the dangers of added sugar consumption, knew consumers were ignorant of those

                                  21   dangers, and intentionally obscured those dangers, misleading consumers through both affirmative

                                  22   misrepresentations and deceptive omissions, encouraging Class Members to consume its products,

                                  23   putting their health at risk in pursuit of profit.” Plt. Opp’n at 18–19. Plaintiff repeatedly refers

                                  24   generally to the “dangers of added sugar consumption” without specifying what the dangers are.

                                  25   See, e.g., id. at 19 (“Kellogg has long known the dangers of added sugar consumption”); 21

                                  26   (“Kellogg knew consumers lacked adequate knowledge of added sugar’s dangers”). Ultimately,

                                  27                                                      28
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Plaintiff’s opposition asserts that there is an association between added sugar consumption and

                                   2   diabetes, heart disease, obesity, and chronic disease. See id. at 20–24.

                                   3          However, in the instant case, the FDA has taken the position that “inadequate evidence

                                   4   exists to support the direct contribution of added sugars to obesity or heart disease.” 79 Fed. Reg.

                                   5   11880, 11904 (Mar. 3, 2014) (“[N]either the 2010 DGA nor the IOM macronutrient report

                                   6   concluded that added sugars consumption from all dietary sources, in itself, increases obesity. In

                                   7   fact, the 2010 DGA states that added sugars do not contribute to weight gain more than any other

                                   8   source of calories. The evidence submitted by CSPI supporting the contribution of added sugars to

                                   9   heart disease failed to show a direct association between added sugars consumption and heart

                                  10   disease risk.”). Consistent with this, Kellogg’s Senior Director of Global and Regulatory Science,

                                  11   Nelson Almeida, testified that the “majority of the studies” of sugar consumption conclude that

                                  12   “excess energy intake,” meaning caloric intake, rather than added sugar per se, is responsible for
Northern District of California
 United States District Court




                                  13   obesity and chronic disease. ECF No. 267-14, Ex. 28 (“Almeida Decl.”) at 68:17–69:8.

                                  14          Moreover, in the instant case, Plaintiff’s own expert, Dr. Robert Lustig, admitted that he

                                  15   cannot find one study that finds that cereal consumption increases the risk of coronary heart

                                  16   disease, diabetes, or obesity. ECF No. 267-13, Ex. 27 (“Lustig Dep.”) at 304:10–22. Furthermore,

                                  17   Dr. Lustig admitted that his view on the dangers of consuming added sugar to heart health

                                  18   (referring to heart disease) is a minority view. Indeed, Dr. Lustig specifically testified at his

                                  19   deposition that his opinion about the dangers of consuming added sugar to heart health “is not the

                                  20   majority view of researchers.” Id. at 248:9–250:5.

                                  21          To obtain punitive damages under California law, a plaintiff must meet the high standard

                                  22   of demonstrating by clear and convincing evidence that the defendant has been guilty of “fraud” or

                                  23   “malice.” Pac. Gas & Elec. Co. v. Superior Court, 24 Cal. App. 5th 1150, 1158 (Ct. App. 2018),

                                  24   as modified on denial of reh’g (July 26, 2018), review denied (Oct. 17, 2018) (explaining that the

                                  25   higher burden of proof for punitive damages must be taken into account when ruling on a motion

                                  26   for summary judgment). “Fraud” means “an intentional misrepresentation, deceit, or concealment

                                  27                                                      29
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   of a material fact.” Cal. Civ. Code § 3294(a)(3). “Malice” means “conduct which is intended by

                                   2   the defendant to cause injury to the plaintiff or despicable conduct which is carried on by the

                                   3   defendant with a willful and conscious disregard of the rights or safety of others.” Id. § 3294(a)(1).

                                   4   The California Court of Appeal has recognized that “[p]unitive damages are appropriate if the

                                   5   defendant’s acts are reprehensible, fraudulent or in blatant violation of law or policy.” Pac. Gas &

                                   6   Elec. Co., 24 Cal. App. 5th 1150 at 244 (finding plaintiffs failed to present sufficient evidence to

                                   7   raise a triable issue of fact as to punitive damages). Plaintiff has failed to set forth facts to raise a

                                   8   triable issue as to this high standard in the instant case.

                                   9           Moreover, the case Plaintiff cites in support of his argument that the Court should deny

                                  10   summary judgment on punitive damages, Willis v. Buffalo Pumps Inc., 34 F. Supp. 3d 1117,

                                  11   1133–34 (S.D. Cal. 2014), is inapposite. In that case, the United States District Court for the

                                  12   Southern District of California denied defendant’s motion for summary judgment on punitive
Northern District of California
 United States District Court




                                  13   damages when plaintiff had cited evidence of defendant’s knowledge of the dangers of asbestos

                                  14   and had shown that defendant’s “personnel supervised the removal and replacement of an asbestos

                                  15   refractory, which generated extensive dust and which [defendant] personnel failed to warn of,

                                  16   despite OSHA asbestos dust standards requiring employers to provide a warning on jobsites.” Id.

                                  17   at 1134. However, unlike in the instant case, the dangers of asbestos were known and documented

                                  18   in Willis, and OSHA had even set forth exposure to asbestos dust standards. Id.

                                  19           Thus, the Court finds that the instant record does not create a genuine dispute of material

                                  20   fact as to whether Plaintiff is entitled to punitive damages. Accordingly, the Court GRANTS

                                  21   Kellogg’s motion for partial summary judgment on punitive damages.

                                  22               Plaintiff’s Motion for Partial Summary Judgment
                                  23           Plaintiff’s motion for partial summary judgment seeks to find Kellogg liable to the Class

                                  24   for violating the “unlawful” prong of California’s Unfair Competition Law (“UCL”), Cal. Bus. &

                                  25   Prof. Code §§ 17200 et seq., with respect to the labeling of Raisin Bran and Raisin Bran Crunch

                                  26   with the claims “+ Heart Health + / Kellogg’s Raisin Bran / With crispy bran flakes made from

                                  27                                                       30
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   whole grain wheat, all three varieties of Kellogg’s Raisin Bran are good sources of fiber”

                                   2   (“Statement 1”) and “Heart Healthy / Whole grains can help support a healthy lifestyle”

                                   3   (“Statement 2”). Plaintiff argues that the labels of Raisin Bran and Raisin Bran Crunch bear

                                   4   Statement 1 and Statement 2 in violation of federal and state food labeling laws and regulations.

                                   5   Plt. MSJ at 1.2

                                   6           The unlawful prong of the UCL prohibits “anything that can properly be called a business

                                   7   practice and that at the same time is forbidden by law.” Cel-Tech Commc’ns Inc. v. L.A. Cellular

                                   8   Telephone Co., 20 Cal. 4th 163, 180 (1999) (quotation marks and citations omitted). “By

                                   9   proscribing any unlawful business practice, section 17200 borrows violations of other laws and

                                  10   treats them as unlawful practices that the unfair competition law makes independently actionable.”

                                  11   Id. (internal quotations and citations omitted). Thus, a “[v]iolation of almost any federal, state, or

                                  12   local law may serve as the basis for a UCL claim.” Plascencia v. Lending 1st Mortg., 259 F.R.D.
Northern District of California
 United States District Court




                                  13   437, 448 (N.D. Cal. 2009), order clarified, 2011 WL 5914278 (N.D. Cal. Nov. 28, 2011) (citing

                                  14   Saunders v. Superior Ct., 27 Cal. App. 4th 832, 838–39 (1994)). Here, Plaintiff asserts that the

                                  15   predicate laws for his UCL unlawful prong violation are the Federal Food, Drug, and Cosmetic

                                  16   Act, 21 U.S.C. §§ 301 et seq., (“FDCA”), and California’s Sherman Food, Drug, and Cosmetic

                                  17   Law, Cal. Health & Safety Code §§ 109875 et seq., (“Sherman Law”), which incorporates the

                                  18   federal food labeling laws and regulations into state law. See Cal. Health & Safety Code §

                                  19   110100(a) (“All food labeling regulations and any amendments to those regulations adopted

                                  20   pursuant to the federal act . . . shall be the food labeling regulations of this state.”); id. § 110670

                                  21   (“Any food is misbranded if its labeling does not conform with the requirements for nutrient

                                  22   content or health claims as set forth in Section 403(r) (21 U.S.C. Sec. 343(r)) of the federal act and

                                  23   regulations adopted pursuant thereto.”); id. at § 110765 (“It is unlawful for any person to misbrand

                                  24   any food.”). Because the Sherman Law finds food misbranded only to the extent the FDCA finds

                                  25

                                  26
                                       2
                                        Plaintiff’s motion for partial summary judgment specifically reserves for trial the question of the
                                       proper remedies for Kellogg’s UCL unlawful prong violation. Plt. MSJ at 7 n.4.
                                  27                                                 31
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   food misbranded, both parties focus their arguments on whether Kellogg violated the FDCA.

                                   2           The FDCA, codified at 21 U.S.C. §§ 301 et seq., “gives the FDA the responsibility to

                                   3   protect the public health by ensuring that ‘foods are safe, wholesome, sanitary, and properly

                                   4   labeled,’ and the FDA has promulgated regulations pursuant to this authority.” Lockwood v.

                                   5   Conagra Foods, Inc., 597 F. Supp. 2d 1028, 1030 (N.D. Cal. 2009) (quoting 21 U.S.C. §

                                   6   393(b)(2)(A)). 21 U.S.C. § 331(a)-(c), (k) of the FDCA expressly prohibits the misbranding of

                                   7   food in interstate commerce, while 21 U.S.C. § 343 sets forth conditions under which food is

                                   8   considered “misbranded.” The FDCA specifically contemplates that foods may be misbranded

                                   9   under 21 U.S.C. § 343 when their labels “characterize[ ] the relationship of any nutrient which is

                                  10   of the type required by paragraph (q)(1) or (q)(2) to be in the label or labeling of the food to a

                                  11   disease or health-related condition unless the claim is made in accordance with subparagraph (3)

                                  12   or (5)(D).” 21 U.S.C. § 343(1)(B). Relevant here, subparagraph 3 provides that a claim may only
Northern District of California
 United States District Court




                                  13   be made “if the claim meets the requirements of the regulations of the Secretary promulgated

                                  14   under clause (B).” 21 U.S.C. § 343(3)(A)(i).

                                  15           The regulations implementing the FDCA are found in part 101 of title 21 of the Code of

                                  16   Federal Regulations. 21 C.F.R. § 101.14 sets out “general requirements” governing health claims.

                                  17   21 C.F.R. § 101.14(a)(1) provides that a health claim is “any claim made on the label or in the

                                  18   labeling of a food . . . that expressly or by implication, . . . characterizes the relationship of any

                                  19   substance to a disease or health-related condition.” An implied health claim “include[s] those

                                  20   statements, symbols, vignettes, or other forms of communication that suggest, within the context

                                  21   in which they are presented, that a relationship exists between the presence or level of a substance

                                  22   in the food and a disease or health-related condition.” Id.

                                  23           21 C.F.R. 101.14(e) provides that “[n]o expressed or implied health claim may be made on

                                  24   the label or in the labeling for a food,” unless “[t]he claim is specifically provided for in subpart E

                                  25   of this part;” and “conforms to all general provisions of this section as well as to all specific

                                  26   provisions in the appropriate section of subpart E.” Subpart E is found at 21 C.F.R. §§ 101.70–

                                  27                                                      32
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   101.83.

                                   2             Relevant here, 21 C.F.R. § 101.71 is the provision of Subpart E that sets forth “claims not

                                   3   authorized for foods in conventional form or dietary supplements.” The linking of “[d]ietary fiber

                                   4   and cardiovascular disease” is specifically listed as an unauthorized claim. 21 C.F.R. § 101.71(a).

                                   5             In the sections below the Court discusses the parties’ arguments regarding whether

                                   6   Statement 1 and Statement 2 violate the FDCA.

                                   7             1. Statement 1
                                   8             Statement 1 is the statement “+ Heart Health + / Kellogg’s Raisin Bran / With crispy bran

                                   9   flakes made from whole grain wheat, all three varieties of Kellogg’s Raisin Bran are good sources

                                  10   of fiber.” Statement 1 appeared on the back of Raisin Bran boxes in the 13.7 oz., 18.7 oz., and

                                  11   23.5 oz. packaging at various times between approximately November 2013 and September 2014.

                                  12   ECF No. 136-1, Ex. 5 (“Raisin Bran Label Timeline”) at 2, 10–11, 20–21. Statement 1 also
Northern District of California
 United States District Court




                                  13   appeared on the back of Raisin Bran Crunch boxes in the 24.8 oz. packaging between

                                  14   approximately November 2013 to January 2014 and again in April 2014. ECF No. 136-3 (“Raisin

                                  15   Bran Crunch Timeline”) at 6–7. The following is an example of Statement 1 on one of Kellogg’s

                                  16   Raisin Bran Crunch products:

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   See Plt. MSJ at 3 (Citing Kellogg-00114).
                                  26             Plaintiff argues that summary judgment with respect to his UCL unlawful prong claim
                                  27                                                      33
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   based on Statement 1 is appropriate because Statement 1 violates 21 C.F.R. § 101.71(a). Plt. MSJ

                                   2   at 7; Plt. Reply at 1–2. Specifically, Plaintiff argues that Statement 1 links “[d]ietary fiber and

                                   3   cardiovascular disease” and is therefore “not authorized” by 21 C.F.R. § 101.71(a).

                                   4            In opposition, Kellogg argues that Statement 1 does not violate 21 C.F.R. § 101.71(a)

                                   5   because, rather than consisting of a single unauthorized labeling claim, Kellogg argues that

                                   6   Statement 1 actually consists of two separate claims, which are each “expressly authorized by the

                                   7   FDA regulations.”3 Kellogg Opp’n at 8–9. Specifically, Kellogg divides the “+ Heart Health +”

                                   8   claim from the “good sources of fiber” claim and argues that the “+ Heart Health +” claim is

                                   9   expressly authorized by 21 C.F.R. § 101.75, and that the “good sources of fiber” claim is expressly

                                  10   authorized by 21 C.F.R. § 101.54. Id. at 1, 8–10. Kellogg argues that “[e]ven if these two

                                  11   statements are in close proximity to one another, Plaintiff does not identify a single FDA

                                  12   regulation requiring them to be a certain distance apart from one another,” and therefore that
Northern District of California
 United States District Court




                                  13   Statement 1 is permitted. Id. at 10.

                                  14            In reply, Plaintiff argues that this Court has already considered Statement 1 and found that

                                  15   it consists of a single labeling claim because the Court found in its August 10, 2017 Order on

                                  16   Kellogg’s motion to dismiss the SAC that Statement 1 “directly link[s] cardiovascular health with

                                  17   fiber” and “thus [is a] health claim[].” Plt. Reply at 2 (citing ECF No. 76 at 28). Moreover,

                                  18   Plaintiff argues that 21 C.F.R. § 101.71(a) is a “FDA regulation requiring” statements about

                                  19   dietary fiber and cardiovascular disease to be a certain distance apart from one another because 21

                                  20   C.F.R. § 101.71(a) requires the statements to not directly link cardiovascular health with fiber. Plt.

                                  21   Reply at 2 (citing 21 C.F.R. § 101.71(a)). Finally, Plaintiff argues it would be contrary to the

                                  22   regulations to find Statement 1 authorized by 21 C.F.R. § 101.54 when 21 C.F.R. § 101.71(a)

                                  23   expressly prohibits health claims associating dietary fiber with heart disease and does not contain

                                  24   an exception for when the reference to dietary fiber, considered alone, is an otherwise authorized

                                  25

                                  26   3
                                           Kellogg’s arguments also include preemption arguments that have been discussed above.
                                  27                                                    34
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   nutrient content claim. Id.

                                   2          The Court agrees with Plaintiff. As an initial matter, the Court rejects Kellogg’s attempt to

                                   3   divide Statement 1 into two parts in order to find each individual part authorized by the

                                   4   regulations. This Court’s August 10, 2017 Order on Kellogg’s motion to dismiss Plaintiff’s SAC

                                   5   found Statement 1 to be a health claim specifically because Statement 1 “directly link[s]

                                   6   cardiovascular health with fiber.” ECF No. 76 at 28. Thus, Kellogg’s attempts to now divide

                                   7   Statement 1 into two separate claims conflicts with this Court’s prior order. Moreover, 21 C.F.R. §

                                   8   101.71(a) identifies “claims not authorized for foods in conventional form or dietary

                                   9   supplements.” 21 C.F.R. § 101.71(a) specifically identifies the linking of “[d]ietary fiber and

                                  10   cardiovascular disease” as an unauthorized claim. 21 C.F.R. § 101.71(a). Thus, because Statement

                                  11   1 links “cardiovascular health with fiber,” Statement 1 violates 21 C.F.R. § 101.71(a).

                                  12          2. Statement 2
Northern District of California
 United States District Court




                                  13          Statement 2 is the statement “Heart Healthy / Whole grains can help support a healthy

                                  14   lifestyle.” Statement 2 appeared on the back of Raisin Bran boxes in the 13.7 oz., 14.3. oz., 18.7

                                  15   oz., 23.5 oz., and 30.3 oz. packaging between approximately November 2015 and September

                                  16   2017. Raisin Bran Label Timeline at 5, 7, 13–16, 24–26; ECF No. 136-2 at 3–4. Statement 2 also

                                  17   appeared on the back of Raisin Bran Crunch boxes in the 18.2 oz. packaging sold from

                                  18   approximately April 2016 to May 2016; and on the 24.8 oz. packaging sold approximately in part

                                  19   of November 2015, from December 2015 to April 2016, and again from December 2016 to April

                                  20   2017. Raisin Bran Crunch Label Timeline at 2, 11–12, 15. The following is an example of

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                    35
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Statement 2 on one of Kellogg’s Raisin Bran Crunch products:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10
                                       See Plt. MSJ at 3 (Citing Kellogg-00114).
                                  11
                                               Plaintiff argues that summary judgment with respect to his UCL unlawful prong claim
                                  12
Northern District of California




                                       based on Statement 2 is appropriate because Statement 2 violates 21 C.F.R. § 101.14(e), which
 United States District Court




                                  13
                                       provides that “[n]o expressed or implied health claim may be made on the label or in the labeling
                                  14
                                       for a food,” unless “[t]he claim is specifically provided for in subpart E of this part.”4 Plt. MSJ at
                                  15
                                       6–7; Plt. Reply at 2–6. Specifically, Plaintiff argues that Statement 2, which links whole grains
                                  16
                                       and cardiovascular disease, is not authorized by any regulation in subpart E, and therefore
                                  17
                                       Statement 2 violates 21 C.F.R. § 101.14(e). Plt. MSJ at 6–7 (citing 21 C.F.R. §§ 101.70–101.83);
                                  18
                                       Plt. Reply at 3.
                                  19
                                               In opposition, Kellogg concedes that “the FDA has not promulgated a formal regulation
                                  20
                                       authorizing food manufacturers to associate consumption of whole grains with cardiovascular
                                  21
                                       disease.” Kellogg Opp’n at 4. Nonetheless, Kellogg argues that Statement 2 is instead authorized
                                  22
                                       because it is similar to two claims (referred to below as “FDAMA health claims”) that the FDA
                                  23
                                       approved via the streamlined process outlined in the Food & Drug Administration Modernization
                                  24
                                       4
                                  25    Plaintiff asserts that Statement 2 is also an unlawful health claim because Statement 2 violates 21
                                       C.F.R. § 101.71(a), which prohibits claims that link “[d]ietary fiber and cardiovascular disease.”
                                  26   See Plt. Reply at 6. Because the Court finds that Statement 2 violates 21 C.F.R. § 101.14(e), the
                                       Court need not consider Plaintiff’s alternative argument.
                                  27                                                      36
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Act of 1997 (“FDAMA”). Kellogg Opp’n at 5–6, 11 (citing 21 U.S.C. § 343(r)(3)(C)).

                                   2          In reply, Plaintiff argues that Kellogg’s Statement 2 is not similar to either of the two

                                   3   authorized FDAMA health claims, and that summary judgment is appropriate because Kellogg’s

                                   4   Statement 2 violates 21 C.F.R. § 101.14(e). Plt. Reply at 3–6.

                                   5          For the reasons given below, the Court agrees with Plaintiff. Below the Court first explains

                                   6   the FDAMA and its requirements. Second, the Court discusses the two FDAMA health claims that

                                   7   Kellogg identified. Third, the Court explains why Kellogg’s Statement 2 is not authorized by the

                                   8   two FDAMA health claims.

                                   9              a. The FDAMA
                                  10          Congress passed the FDAMA in 1997. The FDA has explained that the FDAMA provides

                                  11   an alternative avenue for obtaining approval of health claims that are not specifically authorized

                                  12   by FDA regulations:
Northern District of California
 United States District Court




                                  13          Prior to the Food and Drug Administration Modernization Act of 1997 (FDAMA),
                                  14          companies could not use a health claim or nutrient content claim in food labeling
                                              unless the Food and Drug Administration (FDA) published a regulation authorizing
                                  15          such a claim. Two new provisions of FDAMA . . . will now permit distributors and
                                              manufacturers to use claims if such claims are based on current, published,
                                  16          authoritative statements from certain federal scientific bodies, as well as from the
                                              National Academy of Sciences. These provisions are intended to expedite the process
                                  17
                                              by which the scientific basis for such claims is established.
                                  18   ECF No. 278-3, Ex. 2. Relevant here, the FDAMA amended the FDCA to permit health claims
                                  19   “not authorized by the Secretary in a regulation” if certain requirements are met. 21 U.S.C. §
                                  20   343(r)(3)(C). Those requirements are: (i) “a scientific body” must have published an “authoritative
                                  21   statement” “about the relationship between a nutrient and a disease or health-related condition;”
                                  22   (ii) a manufacturer must, “at least 120 days” before using a health claim, submit to the FDA “the
                                  23   exact words used in the claim,” as well as support for its validity; (iii) “the claim and the food
                                  24   must be in compliance” with other requirements; and (iv) the claim must be “stated in a manner so
                                  25   that the claim is an accurate representation of the authoritative statement,” and “so that the claim
                                  26   enables the public to comprehend the information provided in the claim and to understand the
                                  27                                                  37
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   relative significance of such information in the context of a total daily diet.” Id. § 343(r)(3)(C)(i)-

                                   2   (iv); Ogden v. Bumble Bee Foods, LLC, No. 5:12-CV-01828-LHK, 2014 WL 27527, at *8–9

                                   3   (N.D. Cal. Jan 2, 2014) (describing the FDAMA petition process). If those criteria are satisfied,

                                   4   then “[a] claim submitted under the requirements of clause (C) may be made until” the claim is

                                   5   later prohibited, modified, or found by a district court not to have complied with clause (C) in the

                                   6   petition process. 21 U.S.C. § 343(r)(3)(D).

                                   7              b. The Two FDAMA Health Claims
                                   8          Kellogg argues that Statement 2––“Heart Healthy / Whole grains can help support a

                                   9   healthy lifestyle”––is authorized because it is similar to two FDAMA health claims that the FDA

                                  10   authorized pursuant to the FDAMA. Kellogg Opp’n at 5–6, 11 (citing 21 U.S.C. § 343(r)(3)(C)).

                                  11          The first FDAMA health claim that Kellogg cites is a FDAMA Health Claim Notification

                                  12   for Whole Grain Foods from July 8, 1999 (“1999 FDAMA Health Claim”) based on a notification
Northern District of California
 United States District Court




                                  13   submitted to the FDA by General Mills, Inc. ECF No. 278-4, Ex. 3. That 1999 FDAMA Health

                                  14   Claim specifically states that “[d]iets rich in whole grain foods and other plant foods and low in

                                  15   total fat, saturated fat, and cholesterol, may help reduce the risk of heart disease and certain

                                  16   cancers.” Id.

                                  17          The second FDAMA health claim that Kellogg cites is a FDAMA Health Claim

                                  18   Notification for Whole Grain Foods with Moderate Fat Content from December 9, 2003 (“2003

                                  19   FDAMA Health Claim”) based on a notification submitted to the FDA by Kraft Foods. ECF No.

                                  20   278-5, Ex. 4. The 2003 FDAMA Health Claim specifically states that “[d]iets rich in whole grain

                                  21   foods and other plant foods, and low in saturated fat and cholesterol, may help reduce the risk of

                                  22   heart disease.” Id.

                                  23              c. Kellogg’s Statement 2 is Not Authorized by the FDAMA Health Claims
                                  24          For the reasons given below, the Court finds that Kellogg’s Statement 2 is not authorized

                                  25   by the two FDAMA health claims.

                                  26          The 1999 FDAMA Health Claim provides that “[d]iets rich in whole grain foods and other

                                  27                                                     38
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   plant foods and low in total fat, saturated fat, and cholesterol, may help reduce the risk of heart

                                   2   disease and certain cancers.” ECF No. 278-4, Ex. 3.

                                   3           The 2003 FDAMA Health Claim specifically states that “[d]iets rich in whole grain foods

                                   4   and other plant foods, and low in saturated fat and cholesterol, may help reduce the risk of heart

                                   5   disease.” ECF No. 278-5, Ex. 4.

                                   6           Here, Statement 2 states that “Heart Healthy/ Whole grains can support a heart-healthy

                                   7   lifestyle.”

                                   8           A comparison of Statement 2 and the two FDAMA health claims shows that the language

                                   9   in Statement 2 does not contain the “exact words” from the 1999 FDAMA Health Claim and the

                                  10   2003 FDAMA Health Claim. Statement 2 is missing at least the following words from the two

                                  11   FDAMA health claims: “diets rich in,” “and other plant foods,” “and low in total fat, saturated fat

                                  12   and cholesterol,” and “may help reduce the risk of heart disease and certain cancers.” In its
Northern District of California
 United States District Court




                                  13   opposition to Plaintiff’s motion for partial summary judgment, Kellogg concedes that Statement 2

                                  14   does not “precisely track” the 1999 FDAMA Health Claim and the 2003 FDAMA Health Claim.

                                  15   Kellogg Opp’n at 11–12.

                                  16           Nonetheless, Kellogg argues that Kellogg’s failure to “precisely track the language

                                  17   approved by the FDA [ ] does not render” its Statement 2 “an unauthorized claim” because when

                                  18   “read alongside the FDA-compliant disclaimer language,” the “message is substantively identical

                                  19   to an approved FDAMA claim.” Id. Specifically, Kellogg cites to an asterisk next to the words

                                  20   “Heart Healthy” in Statement 2 that directs the reader to a claim that is separate from Statement 2.

                                  21   Statement 2 appears in the middle left of the box in larger font. See ECF No. 278-7. The asterisk

                                  22   statement is found in very small font at the top of the cereal box under the statement that appears

                                  23   in extremely large “GREAT TASTE / THAT DOES YOUR HEART GOOD.” See id. The asterisk

                                  24   statement states: “[w]hile many factors affect heart disease, diets low in saturated fats and

                                  25   cholesterol may reduce the risk of heart disease.” Kellogg Opp’n at 11–12 (citing ECF No. 278-7,

                                  26   Ex. 6). Kellogg argues that this asterisk statement renders Statement 2 authorized by the FDAMA

                                  27                                                     39
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   health claims. Id.

                                   2          Even if the Court assumes that the use of an asterisk to direct the reader to the text of a

                                   3   separate disclaimer is proper in evaluating whether Statement 2 is authorized by the FDAMA

                                   4   health claims, Statement 2 with the asterisk still does not use the “exact words” of the 1999

                                   5   FDAMA Health Claim and the 2003 FDAMA Health Claim. Specifically, the asterisk statement is

                                   6   missing the following: diets must be “rich in whole grains and other plant foods,” “low in total

                                   7   fat,” and “may help reduce the risk of heart disease.” Compare ECF No. 278-7, Ex. 6, with ECF

                                   8   No. 278-4, Ex. 3, and ECF No. 278-5, Ex. 4.

                                   9          Indeed, the asterisk’s statement “may reduce the risk of heart disease” is different from the

                                  10   two FDAMA health claims, which state “may help reduce the risk of heart disease.” The FDAMA

                                  11   required that General Mills, Inc. and Kraft Foods submit support for the validity of their statement

                                  12   “may help reduce the risk of heart disease” to get approval of their FDAMA health claims. 21
Northern District of California
 United States District Court




                                  13   U.S.C. § 343(r)(3)(C). Thus, General Mills, Inc. and Kraft Foods submitted support for the

                                  14   validity of “may help reduce the risk of heart disease” to the FDA. See ECF No. 278-4, Ex. 3

                                  15   (permitting 1999 FDAMA Health Claim that states “may help reduce” because of scientific

                                  16   literature about the association between diets rich in whole grains and “a lower occurrence of

                                  17   coronary heart disease and cancers”); ECF No. 278-5, Ex. 4 (permitting 2003 FDAMA Health

                                  18   Claim that states “may help reduce” because of scientific literature about the association between

                                  19   “whole grains” and a “lower occurrence of coronary heart disease”). General Mills, Inc. and Kraft

                                  20   Foods did not submit support for the validity of “may reduce the risk of heart disease” to the FDA.

                                  21          Kellogg fails to cite any authority that permits Kellogg to claim “may reduce the risk of

                                  22   heart disease” without providing the FDA support for the validity of that statement. See 21 U.S.C.

                                  23   § 343(r)(3)(C) (stating that the manufacturer must submit “a balanced representation of the

                                  24   scientific literature relating to the relationship between a nutrient and a disease or health-related

                                  25   condition to which the claim refers.”). Thus, the Court finds that Kellogg’s Statement 2 is not

                                  26   authorized by the two FDAMA health claims that do not even make the claim “may reduce the

                                  27                                                     40
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   risk of heart disease” and did not submit any support for the validity of that claim.

                                   2          The Court also finds that Kellogg’s Statement 2 is not authorized by the two FDAMA

                                   3   health claims because it does not use the “exact words” of the two FDAMA health claims. Indeed,

                                   4   the plain language of the FDAMA, found at 21 U.S.C. § 343(r)(3)(C), provides that a

                                   5   manufacturer must, before using a health claim, submit to the FDA “the exact words used in the

                                   6   claim.” In the “Guidance for Industry Notification of a Health Claim or Nutrient Content Claim

                                   7   Based on an Authoritative Statement of a Scientific Body,” the FDA similarly explains that an

                                   8   FDAMA application must set forth “the exact words” of the proposed claim. ECF No. 278-3, Ex.

                                   9   2 at 2–3. Moreover, the FDAMA appears to contemplate that after receiving FDA approval, a

                                  10   manufacturer must use the “exact words” of the FDAMA health claim. For instance, the FDA

                                  11   quotes the exact words that may be used in the 1999 FDAMA Health Claim, and states that

                                  12   “manufacturers may use the following claim on the label and in the labeling of any product that
Northern District of California
 United States District Court




                                  13   meets the eligibility criteria described in the notification.” Smith Decl., Ex. 3 at 2. Kellogg fails to

                                  14   cite authority that Kellogg can rely on a FDAMA claim but not use the “exact words.”

                                  15          Kellogg’s reliance on Krommenhock v. Post Foods, LLC, 255 F. Supp. 3d 938 (N.D. Cal.

                                  16   2017), and In re Quaker Oats Labeling Litig., 2012 WL 1034532 (N.D. Cal. Mar. 28, 2012), to

                                  17   argue that the FDAMA authorizes Statement 2 is misplaced. See Kellogg Opp’n at 11. The section

                                  18   of Krommenhock that Kellogg cites is merely the Krommenhock defendant’s argument, not the

                                  19   Krommenhock court’s holding, and the Krommenhock court never addressed the defendant’s

                                  20   argument. See 255 F. Supp. 3d at 959. In re Quaker Oats does not even address the FDAMA. See

                                  21   2012 WL 1034532. Therefore, Krommenhock and In re Quaker Oats are inapplicable.

                                  22          Finally, Kellogg fails to cite any authority that Kellogg can rely on a FDAMA claim

                                  23   submitted by different manufacturers regarding different products and different product claims.

                                  24   See, e.g., Ogden, 2014 WL 27527, at *9 (“Bumble Bee offers no support for the proposition that a

                                  25   food manufacturer may rely on a Section 343(r)(2)(G) notification submitted by one manufacturer

                                  26   to place a materially different nutrient content claim on its own product labels.”). Thus, the Court

                                  27                                                      41
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   cannot conclude that Statement 2 is authorized by the two FDAMA health claims.

                                   2           In sum, Kellogg’s argument that Statement 2 does not violate the FDCA because

                                   3   Statement 2 is similar to two FDAMA health claims fails. Moreover, Kellogg concedes that “the

                                   4   FDA has not promulgated a formal regulation authorizing food manufacturers to associate

                                   5   consumption of whole grains with cardiovascular disease.” Kellogg Opp’n at 4. Therefore, the

                                   6   Court finds that Statement 2, which links whole grains and cardiovascular disease, is not

                                   7   authorized by any regulation in subpart E, and therefore Statement 2 violates 21 C.F.R. §

                                   8   101.14(e).

                                   9           3. Policy Arguments
                                  10           Finally, in its opposition to Plaintiff’s motion for partial summary judgment, Kellogg also

                                  11   advances policy arguments for why the Court should deny Plaintiff’s motion for summary

                                  12   judgment as to Statements 1 and 2. In particular, Kellogg argues that “Plaintiff offers no evidence”
Northern District of California
 United States District Court




                                  13   that Kellogg’s statements are “likely to deceive reasonable consumers or that Kellogg acted with

                                  14   deceptive intent.” Kellogg Opp’n at 12.

                                  15           The Court rejects Kellogg’s policy arguments because Kellogg misstates the law. The

                                  16   Ninth Circuit has specifically held that “the reasonable consumer test is a requirement under the

                                  17   UCL’s unlawful prong only when it is an element of the predicate violation.” Bruton v. Gerber

                                  18   Prod. Co., 703 F. App’x 468, 471–72 (9th Cir. 2017). Here, the predicate violation is Kellogg’s

                                  19   violation of FDA regulations. The Ninth Circuit in Bruton addressed the violation of FDA

                                  20   regulations as a predicate violation for a UCL unlawful prong claim. The Ninth Circuit in Bruton

                                  21   held that the “FDA regulations include no requirement that the public be likely to experience

                                  22   deception,” and thus, the “reasonable consumer test” is not an element of a violation of FDA

                                  23   regulations. Id. at 472.

                                  24           In the August 10, 2017 Order on Kellogg’s motion to dismiss the SAC, this Court held that

                                  25   Kellogg’s argument that Plaintiff was required to plead a violation of the reasonable consumer test

                                  26   to state a UCL unlawful prong claim failed per Bruton. ECF No. 76 at 62. Thus, as the Court did

                                  27                                                    42
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   in the August 10, 2017 Order on Kellogg’s motion to dismiss the SAC, the Court again rejects

                                   2   Kellogg’s argument that Plaintiff needs to offer evidence that Kellogg’s statements are “likely to

                                   3   deceive reasonable consumers” to prove Plaintiff’s UCL unlawful prong claim. See id.

                                   4          4. Summary
                                   5          In summary, the Court finds that Kellogg’s Statement 1 violates 21 C.F.R. § 101.71(a), and

                                   6   thus violates the FDCA. The Court also finds that Kellogg’s Statement 2 violates 21 C.F.R. §

                                   7   101.14(e), and thus violates the FDCA. Kellogg’s Statement 1 and Statement 2 are therefore also

                                   8   in violation of California’s Sherman Law. See Cal. Health & Safety Code § 110100(a) (“All food

                                   9   labeling regulations and any amendments to those regulations adopted pursuant to the federal act .

                                  10   . . shall be the food labeling regulations of this state.”). Accordingly, Kellogg violated and is liable

                                  11   under the UCL’s “unlawful” prong with respect to Statement 1 and Statement 2. Thus, the Court

                                  12   GRANTS Plaintiff’s motion for partial summary judgment.
Northern District of California
 United States District Court




                                  13              Motions to Strike
                                  14          The Court rules as follows on the parties’ various motions to strike.

                                  15          1. Kellogg’s Motions to Strike
                                  16              a. Kellogg’s Motion to Strike the Testimony of Dr. Robert Lustig

                                  17          The Court DENIES Kellogg’s motion to strike the testimony of Dr. Robert Lustig. ECF

                                  18   No. 257. Kellogg argues that Dr. Lustig’s opinions on added sugars are unreliable. However, Dr.

                                  19   Lustig’s opinions are based on his medical training, his experience treating obese children, his

                                  20   academic research, and his review of the scientific record. Kellogg’s arguments as to why Dr.

                                  21   Lustig should be excluded go to weight and not admissibility. See Primiano v. Cook, 598 F.3d

                                  22   558, 565 (9th Cir. 2010), as amended (Apr. 27, 2010) (“When an expert meets the threshold

                                  23   established by Rule 702 as explained in Daubert, the expert may testify and the jury decides how

                                  24   much weight to give that testimony.”).

                                  25              b. Kellogg’s Motion to Strike the Testimony of Bruce Silverman

                                  26          The Court DENIES Kellogg’s motion strike the testimony of Bruce Silverman. ECF No.

                                  27                                                     43
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   258. Kellogg challenges Mr. Silverman’s opinions about consumer behavior and the challenged

                                   2   claims for failing to conduct a consumer survey. However, Mr. Silverman’s opinions are based on

                                   3   his many years of marketing experience and his review of Kellogg’s own internal consumer

                                   4   research and other documents. See Fed. Trade Comm’n v. Qualcomm Inc., No. 17-CV-00220-

                                   5   LHK, 2018 WL 6460573, at *4 (N.D. Cal. Dec. 10, 2018) (“[E]xperience-based expert testimony

                                   6   is reliable if the expert ‘explain[s] how that experience leads to the conclusion reached, why that

                                   7   experience is a sufficient basis for the opinion, and how that experience is reliably applied to the

                                   8   facts.’” (quoting United States v. Vesey, 338 F.3d 913, 917 (8th Cir. 2003))). Moreover, Kellogg’s

                                   9   argument is at odds with the principle that “surveys and expert testimony regarding consumer

                                  10   expectations are not required.” Bruton v. Gerber Prod. Co., No. 12-CV-02412-LHK, 2014 WL

                                  11   7206633, at *5 (N.D. Cal. Dec. 18, 2014), aff’d in part, rev’d in part on other grounds, 703 F.

                                  12   App’x 468 (9th Cir. 2017); ECF No. 208 (“California courts have explicitly ‘reject[ed] [the] view
Northern District of California
 United States District Court




                                  13   that a plaintiff must produce’ extrinsic evidence ‘such as expert testimony or consumer surveys” in

                                  14   order ‘to prevail on a claim that the public is likely to be misled by a representation’” (quoting

                                  15   Colgan v. Leatherman Tool Grp., Inc., 135 Cal. App. 4th 662, 681–82 (2006))). Finally, the rest of

                                  16   Kellogg’s criticisms go to “weight” and not admissibility. See Primiano, 598 F.3d at 565.

                                  17              c. Kellogg’s Motion to Strike the Testimony of Colin Weir
                                  18          The Court DENIES Kellogg’s motion to strike the testimony of Colin Weir. ECF No. 259.

                                  19   Mr. Weir offers a hedonic regression showing a 4.59% price premium for the “Heart Healthy”

                                  20   statement. Kellogg challenges the reliability of Mr. Weir’s regression analysis, including Mr.

                                  21   Weir’s dataset and the variables used or omitted in his regression. However, Kellogg’s criticisms

                                  22   go to the weight of Mr. Weir’s regression analysis and not admissibility. See, e.g., Fortune

                                  23   Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1037–38 (9th Cir.

                                  24   2010) (holding that criticisms about a survey’s “fail[ure] to replicate real world conditions”—

                                  25   “valid as they may be”—“go to ‘issues of methodology, design, reliability, . . . and critique of

                                  26   conclusions,’ and therefore ‘go to the weight of the survey rather than its admissibility.’” (quoting

                                  27                                                     44
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1263 (9th Cir. 2010))); In re Qualcomm

                                   2   Antitrust Litig., 328 F.R.D. 280, 305 (N.D. Cal. 2018) (appeal filed) (“[C]hallenges to [an

                                   3   expert’s] dataset do not sufficiently undermine the reliability of [the expert’s] regression analysis

                                   4   to warrant exclusion.”).

                                   5          2. Plaintiff’s Motions to Strike
                                   6              a. Plaintiff’s Motion to Strike the Expert Reports of Neal D. Fortin, J.D., and
                                                     Ricardo Carvajal, J.D.
                                   7
                                              The Court GRANTS Plaintiff’s motion to strike the expert reports of Neal D. Fortin, J.D.,
                                   8
                                       and Ricardo Carvajal, J.D. ECF No. 270. Both Mr. Fortin and Mr. Carvajal offer an opinion in
                                   9
                                       support of Kellogg’s preemption theory based on a regulation that Kellogg never cited before.
                                  10
                                       However, for all of the reasons given in Section III.A.1., the Court finds that Plaintiff would be
                                  11
                                       prejudiced by allowing Kellogg at this late stage to assert a new preemption theory based on a
                                  12
Northern District of California




                                       regulation that Kellogg never cited before. Moreover, the Court already struck Kellogg’s
 United States District Court




                                  13
                                       preemption defense with prejudice on March 7, 2018. Finally, Mr. Fortin and Mr. Carvajal
                                  14
                                       opinions are purely legal in nature, and thus are not the proper subject matter of an expert opinion.
                                  15
                                       See, e.g., Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (“Fed.
                                  16
                                       R. Evid. 704(a) provides that expert testimony that is otherwise admissible is not objectionable
                                  17
                                       because it embraces an ultimate issue to be decided by the trier of fact. That said, an expert
                                  18
                                       witness cannot give an opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of
                                  19
                                       law. (emphasis in original) (citation omitted)).
                                  20
                                                  b. Plaintiff’s Motion to Strike Portions of the Expert Reports of Ronald T.
                                  21                 Wilcox, Ph.D., James Rippe, M.D., and to Partially Exclude the Testimony of
                                                     Dr. Itamar Simonson
                                  22
                                              The Court GRANTS IN PART AND DENIES IN PART Plaintiff’s motion to strike
                                  23
                                       portions of the expert reports of Ronald T. Wilcox, Ph.D., James Rippe, M.D., and to partially
                                  24
                                       exclude the testimony of Dr. Itamar Simonson. ECF No. 271. Plaintiff raises two main arguments
                                  25
                                       in this motion to strike: (1) that the Court should strike the opinions of Dr. Wilcox, Dr. Rippe, and
                                  26
                                  27                                                      45
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Dr. Simonson as to Kellogg’s compliance with FDA regulations; and (2) that the Court should

                                   2   strike Dr. Wilcox’s opinion that Plaintiff’s proposed damages models are not tied to Plaintiff’s

                                   3   theory of harm. The Court discusses each argument in turn.

                                   4          First, the Court GRANTS Plaintiff’s motion to strike the opinions of Dr. Wilcox, Dr.

                                   5   Rippe, and Dr. Simonson as to Kellogg’s compliance with FDA regulations. See id. at 1–2; see

                                   6   April 12, 2019 Wilcox Report (stating “in order for any food product to have a label indicating

                                   7   that the product is healthy for the heart, it must meet certain FDA requirements” and further

                                   8   opines that meeting certain requirements authorizes Kellogg to label its cereals as “healthy for the

                                   9   heart.”); Rippe Report ¶ 11 (“The ‘heart healthy’ statement on Raisin Bran, Raisin Bran Crunch,

                                  10   and Smart Start identifies them as the type of foods that can be part of a ‘heart healthy’ diet as set

                                  11   forth in Federal guidelines for this term as promulgated by the FDA”); Simonson Dep. at 32:9–12

                                  12   (stating “heart health means a –– certain things, which the –– I understand the FDA defined and
Northern District of California
 United States District Court




                                  13   are clearly provided by these products.”). These opinions about Kellogg’s compliance with FDA

                                  14   regulations opinions are purely legal in nature, and thus are not the proper subject matter of an

                                  15   expert opinion. See, e.g., Hangarter, 373 F.3d at 1016 (“Fed. R. Evid. 704(a) provides that expert

                                  16   testimony that is otherwise admissible is not objectionable because it embraces an ultimate issue

                                  17   to be decided by the trier of fact. That said, an expert witness cannot give an opinion as to her

                                  18   legal conclusion, i.e., an opinion on an ultimate issue of law. (emphasis in original) (citation

                                  19   omitted)). Further, these three experts are not qualified to give an opinion on Kellogg’s

                                  20   compliance with FDA regulations. Dr. Wilcox is a marketing expert, Dr. Rippe is a cardiologist,

                                  21   and Dr. Simonson’s expertise is in marketing and consumer research.

                                  22           Second, the Court DENIES Plaintiff’s motion to strike Dr. Wilcox’s opinion that

                                  23   Plaintiff’s proposed damages models are not tied to Plaintiff’s theory of harm, which is that

                                  24   Kellogg’s products at issue were not healthy because of their added sugar content. ECF No. 271 at

                                  25   2–5. Plaintiff claims that Dr. Wilcox’s opinion is untimely because it was not disclosed in Dr.

                                  26   Wilcox’s June 2018 Report. However, this opinion was in paragraph 106 of Dr. Wilcox’s June

                                  27                                                     46
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   2018 Report. In his June 2018 Report, Dr. Wilcox specifically stated that “[t]he price premium

                                   2   analyses assume that the entire price premium of any health label is entirely attributable to a

                                   3   perception about sugar content,” and that Plaintiff’s experts damages models do not actually

                                   4   address the portion of the price premium “attributable to a perception of a certain sugar content.”

                                   5   Compare ECF No. 281-4 (2018 Wilcox Report) ¶ 106, with ECF No. ECF No. 271–1, Ex. 1 (April

                                   6   12, 2019 Wilcox Report) ¶¶ 14–17.

                                   7          Plaintiff’s other criticisms of Dr. Wilcox’s report go to “weight” and not admissibility, and

                                   8   thus do not warrant exclusion of Dr. Wilcox’s opinion. See Primiano, 598 F.3d at 565 (“When an

                                   9   expert meets the threshold established by Rule 702 as explained in Daubert, the expert may testify

                                  10   and the jury decides how much weight to give that testimony.”). Moreover, in this Court’s class

                                  11   certification order, the Court found that the proper measure of damages is the “price premium”

                                  12   consumers paid due to Kellogg’s use of the challenged statements. ECF No. 208. The Court
Northern District of California
 United States District Court




                                  13   explicitly noted that “some of Kellogg’s critiques regarding Gaskin’s survey methodology appear

                                  14   to be valid,” and that Kellogg “will be free to attack [Gaskin’s] conjoint study as inflating the price

                                  15   premium at trial.” Id. at 32–33.

                                  16              c. Plaintiff’s Motion to Strike Portions of the Expert Report of Dr. Itamar
                                                     Simonson
                                  17
                                              The Court DENIES Plaintiff’s motion to strike portions of the expert report of Dr. Itamar
                                  18
                                       Simonson. ECF No. 272. Specifically, Plaintiff challenges three surveys that Dr. Simonson
                                  19
                                       conducted regarding the challenged claims and argues that the surveys are flawed and irrelevant.
                                  20
                                       Plaintiff’s criticisms go to weight not admissibility. See, e.g., Wendt v. Host Int’l, Inc., 125 F.3d
                                  21
                                       806, 814 (9th Cir. 1997) (“[C]hallenges to survey methodology go to the weight given the survey,
                                  22
                                       not its admissibility.”); see also Microsoft Corp. v. Motorola, Inc., 904 F.Supp.2d 1109, 1120
                                  23
                                       (W.D. Wash. 2012) (“Microsoft’s criticisms of Mr. Sukumar’s survey go to issues of
                                  24
                                       methodology, survey design, reliability . . . [and] critique of conclusions, and therefore go to the
                                  25
                                       weight of the survey rather than its admissibility.” (internal quotation marks omitted)). Moreover,
                                  26
                                  27                                                     47
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Dr. Simonson’s opinions are relevant to assessing materiality. See, e.g., In re Tobacco II Cases, 46

                                   2   Cal. 4th 298, 327 (2009) (“[M]ateriality is generally a question of fact unless the ‘fact

                                   3   misrepresented is so obviously unimportant that the jury could not reasonably find that a

                                   4   reasonable man would have been influenced by it.’” (citation omitted)). Further, the Ninth Circuit

                                   5   has made clear that consumer surveys are relevant because they are typically “adequate evidence”

                                   6   of whether consumers were deceived or injured by an advertisement. See, e.g., Southland Sod

                                   7   Farms v. Stover Seed Co., 108 F.3d 1134, 1146 (9th Cir. 1997) (“[T]he consumer survey

                                   8   testimony of Struman and the market analysis testimony of Wagner provides adequate evidence

                                   9   for a reasonable jury to conclude that Plaintiffs suffered actual injury as a result of Defendants’

                                  10   advertisements.”); see also Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1026 (9th Cir.

                                  11   2008) (“Surveys and expert testimony regarding consumer assumptions and expectations may be

                                  12   offered.”).
Northern District of California
 United States District Court




                                  13          CONCLUSION
                                  14          For the foregoing reasons, the Court DENIES Kellogg’s motion for summary judgment

                                  15   based on preemption, but GRANTS Kellogg’s motion for summary judgment on punitive

                                  16   damages. The Court GRANTS Plaintiff’s motion for partial summary judgment.

                                  17          The Court DENIES Kellogg’s motion to strike the testimony of Dr. Robert Lustig;

                                  18   Kellogg’s motion to strike the testimony of Bruce Silverman; and Kellogg’s motion to strike the

                                  19   testimony of Colin Weir.

                                  20          The Court DENIES Plaintiff’s motion to strike portions of the expert report of Dr. Itamar

                                  21   Simonson; and Plaintiff’s motion to strike Dr. Wilcox’s opinion that Plaintiff’s proposed damages

                                  22   models are not tied to Plaintiff’s theory of harm.

                                  23          The Court GRANTS Plaintiff’s motion to strike the expert reports of Neal D. Fortin, J.D.,

                                  24   and Ricardo Carvajal, J.D.; and Plaintiff’s motion to strike the opinions of Dr. Wilcox, Dr. Rippe,

                                  25   and Dr. Simonson as to Kellogg’s compliance with FDA regulations.

                                  26   IT IS SO ORDERED.

                                  27                                                     48
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
                                   1   Dated: August 13, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                         49
                                       Case No. 16-CV-04955-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL
                                       SUMMARY JUDGMENT; GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
                                       ORDER RE: PARTIES’ MOTIONS TO STRIKE
